Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 1 of 76 PageID: 547



 WILENTZ, GOLDMAN & SPITZER, P.A.
 Donna M. Jennings (DJ7790)
 90 Woodbridge Center Drive
 Post Office Box 10
 Woodbridge, New Jersey 07095
 Co-Counsel for Plaintiff WR Property LLC

 STORZER & ASSOCIATES, P.C.
 Sieglinde K. Rath (SR7208)
 Roman Storzer, ​admitted pro hac vice
 Robert L. Greene, ​admitted pro hac vice
 9433 Common Brook Road, Suite 208
 Owings Mills, MD 21117
 Tel: (202) 857-9766
 Counsel for Plaintiffs


                               IN THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY


  AGUDATH ISRAEL OF AMERICA, a New
  York non-profit corporation, and WR
  PROPERTY LLC, a New Jersey limited liability   Civil No. 3:17-cv-03226
  company,
                                                 PLAINTIFFS’ SECOND AMENDED
                        Plaintiffs,              COMPLAINT FOR DECLARATORY
                                                 JUDGMENT, INJUNCTIVE RELIEF,
  v.                                             AND DAMAGES

  TOWNSHIP OF JACKSON, NEW JERSEY,
  MICHAEL REINA, ROBERT NIXON, HELENE
  SCHLEGEL, JEFFREY PURPORO, WILLIAM
  CAMPBELL, and KENNETH PIESLAK,

                        Defendants.


        Plaintiffs AGUDATH ISRAEL OF AMERICA, a New York non-profit corporation, and

 WR PROPERTY LLC, a New Jersey Limited Liability Company, and by their undersigned

 attorneys, complains of Defendants, TOWNSHIP OF JACKSON, NEW JERSEY, MICHAEL




                                            1
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 2 of 76 PageID: 548



 REINA, ROBERT NIXON, HELENE SCHLEGEL, JEFFREY PURPORO, WILLIAM

 CAMPBELL, and KENNETH PIESLAK as follows:


                          INTRODUCTION AND NATURE OF ACTION

        1.      This lawsuit stems from religiously and racially discriminatory actions of the

 Township of Jackson and its officials. These actions include outrageous targeting of Orthodox

 Jews, including but not limited to acting as part of a common scheme with hostile local residents,

 to prevent Orthodox Jews from moving to Jackson Township and to subject them to harassment

 if they do. The scheme includes the adoption of targeted land use ordinances, as well as targeted

 enforcement of the Township’s land use ordinances.

        2.      The Township’s attacks on this specific minority community are part of a

 longstanding, coordinated scheme that has caught the attention of both the New Jersey Attorney

 General’s Civil Rights Division, which launched an investigation of the Township’s land use

 policies and practices and the United States Department of Justice, which has also commenced

 its own investigation.

        3.      On March 16, 2017, the Township Council of the Township of Jackson, New

 Jersey, passed Ordinances No. 03-17 and 04-17 (the “School Ordinances”). The School

 Ordinances prohibited schools from locating in the Township’s residential zoning districts, and

 prohibited outright dormitories throughout the Township.

        4.      On September 12, 2017, the Township Council of the Township of Jackson, New

                                               ​ rdinance” and, collectively, the “Ordinances”
 Jersey passed Ordinance No. 20-17 (the “​Eruv O

 when discussing all three Ordinances). The ​Eruv ​Ordinance prohibits the establishment of any

 eruv t​ hroughout the Township by prohibiting outright the placement of articles of any nature in




                                                2
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 3 of 76 PageID: 549



 the right of way of any street or public place.

        5.      The purpose of each of these Ordinances was to target the Orthodox Jewish

 community, to prevent that community from being able to have the necessary educational

 institutions to teach their youth, and to discourage that community from residing in Jackson

 Township and practicing their religion.

        6.      This action is commenced by Plaintiffs, AGUDATH ISRAEL OF AMERICA

 INC., a New York non-profit corporation (hereinafter “Agudath Israel”), and WR PROPERTY

 LLC, a New Jersey limited liability company (hereinafter “WR Property”) (collectively, the

 “Plaintiffs”), to redress violations of their civil rights, as protected by the United States

 Constitution, the Religious Land Use and Institutionalized Persons Act of 2000, 42 U.S.C. §

 2000cc et seq. (“RLUIPA”), the Fair Housing Act, 42 U.S.C. § 3601 ​et seq.,​ 42 U.S.C. § 1982,

 ,the New Jersey Law Against Discrimination, and the common law of the State of New Jersey

 caused by the enactment of the Ordinances by the Defendant, Township of Jackson (hereinafter

 “Township”).

        7.      Specifically, the adoption of the Ordinances was motivated by discriminatory

 animus against the Orthodox Jewish community, they treat religious educational institutions

 differently and worse than various nonreligious assembly and institutional uses, they

 unreasonably limit and exclude religious educational institutions from the Township, they make

 housing unavailable within the Township based on religion, and they are meant to discourage the

 Orthodox Jewish Community from residing and locating in the Township.

        8.      The Ordinances were enacted as part of a campaign to erect a wall on its border

 with Lakewood Township, where many Orthodox Jews live, in order to discourage them from




                                                   3
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 4 of 76 PageID: 550



 moving into Jackson. Its Mayor has told residents “Don’t sell” to the Orthodox Jewish

 community, its Township Council President said that a suggestion that Orthodox Jews move into

 communities such as Jackson was “reprehensible,” and referred to that community as a “threat”

 to Jackson, and noted that the Township Council “is on the same page” with a community that

 harbors substantial hostility toward the Orthodox Jewish community.

        9.      The Township, through its officials, has repeatedly targeted the Orthodox Jewish

 community. These unlawful Ordinances, and additional unlawful enforcement are outside the

 officials’ lawful duties, target Orthodox Jewish individuals, and have the effect of denying these

 individuals their rights to housing free of harassment as guaranteed by the Fair Housing Act, and

 the United States Constitution, and New Jersey law..

        10.     The targeted enforcement -- amounting to unlawful harassment -- of Orthodox

 Jewish residents of Jackson Township includes the targeting of ​sukkahs​, the singling out of ​eruvs

 for prohibition from the Township because of their association with Orthodox Jews, and even

 the “monitoring” of specific home addresses that hostile individuals have identified as being

 owned by Orthodox Jews.



                                 JURISDICTION AND VENUE

        11.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

 1343(3), (4), 42 U.S.C. § 2000cc, ​et seq.,​ 42 U.S.C. § 3613(a), ​et seq.​, and 42 U.S.C. § 1983,

 which confer original jurisdiction on federal district courts in suits to redress the deprivation of

 rights, privileges and immunities secured by the laws and Constitution of the United States,

 particularly the First and Fourteenth Amendments to the Constitution of the United States, and




                                                 4
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 5 of 76 PageID: 551



 the Religious Land Use and Institutionalized Persons Act of 2000 and the Fair Housing Act.

        12.     This Court has jurisdiction over the request for declaratory relief pursuant to 28

 U.S.C. §§ 2201 and 2202. This Court has supplemental jurisdiction over all state law claims

 under 28 U.S.C. § 1367(a).

        13.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), because the acts

 and transactions complained of occurred, and continue to occur in this District.



                                         THE PARTIES

        14.     Plaintiff Agudath Israel of America Inc. is a non-profit organization incorporated

 by act of the New York legislature in 1939, with headquarters at 42 Broadway, New York, New

 York 10004. Agudath Israel was founded ninety-five years ago to unite a broad array of

 Orthodox Jews, and to serve and advocate the interests of Orthodox Jewry. It has a branch in

 New Jersey and actively advocates for the interests of Orthodox Jewry in this State.

        15.     Jewish education is prominent among the causes for which Agudath Israel

 advocates. The right of Orthodox Jews to educate their children in accord with the traditions and

 beliefs of their faith is a central element of the religious exercise of Agudath Israel and its

 members.

        16.     Included among Agudath Israel’s members are several Orthodox Jewish residents

 of New Jersey and of Jackson Township itself.

        17.     Those Agudath Israel members residing in Jackson Township have children who

 they wish to have educated in their religious faith at an Orthodox Jewish religious school.

        18.     Those Agudath Israel members residing in Jackson Township either live within an




                                                 5
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 6 of 76 PageID: 552



 established ​eruv ​in the Township or wish to establish an ​eruv i​ n the Township in order to more

 fully exercise their religion on the Sabbath and Yom Kippur.

         19.     Orthodox Jewish individuals are significantly less likely to move to a location that

 does not provide adequate religious educational opportunities for their children and the ability to

 establish an ​eruv ​in their community.

         20.     Defendant’s Ordinances have thus impeded and interfered with the rights of

 Agudath Israel’s members to the associational, personal, social, and professional benefits of an

 integrated community and one that does not discriminate against them on the basis of their

 religious beliefs.

         21.     Agudath Israel asserts those constitutional and statutory rights on behalf of its

 members.

         22.     Additionally, at the July 26, 2016 meeting of the Jackson Township Council,

 former Council President Rob Nixon announced that the Township had filed complaints with the

 United States Department of Justice and the New Jersey Division of Civil Rights in the Attorney

 General’s Office, mentioning statements made by an Agudath Israel official that suggested that

 Orthodox Jewish persons should consider moving into towns surrounding Lakewood, New

 Jersey, including Jackson. Such complaints were rejected as described below.

         23.     Agudath Israel thus has a particular interest in this litigation based on its own

 freedom of association, religious exercise and equal protection of the laws. It also seeks to

 vindicate its members’ rights and to protect its members from anti-Orthodox hostility.

         24.     Plaintiff WR Property is a domestic limited liability company formed under the

 laws of the State of New Jersey in 2014.




                                                 6
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 7 of 76 PageID: 553



        25.     Plaintiff WR Property owns approximately 4.93 acres on White Road in the

 Jackson Township, identified on the tax map of the Township of Jackson as Block 21401, Lot 1

 (“the Property”).

        26.     The Property is zoned R-3.

        27.     WR Property acquired the Property for the purpose of developing or marketing it

 for development of an Orthodox Jewish religious school. WR Property specifically seeks to

 assist in the development of an Orthodox Jewish religious school on the Property, and is aware

 of substantial interest by several entities interested in locating in Jackson Township.

        28.     WR Property expended more than three hundred thousand dollars in acquiring the

 Property in view of such prospective development.

        29.     WR Property is now unable to develop the Property as an Orthodox Jewish

 religious school and has lost opportunities to develop its Property for such purpose as a direct

 result of the adoption of the School Ordinances.

        30.     Plaintiff WR Property has a direct stake, and substantial material interest in the

 outcome of this case.

        31.     Defendant, TOWNSHIP OF JACKSON, NEW JERSEY (“Jackson Township” or

 “Defendant”), is a municipal corporation of the State of New Jersey, having offices at 95 West

 Veterans Highway, in the Township of Jackson, in the State of New Jersey.

        32.     Defendant is a “government” within the meaning of 42 U.S.C. § 2000cc-5(4)(A).

        33.     Defendant MICHAEL REINA is the Mayor of the Township of Jackson, New

 Jersey, and is being sued in his official and individual capacities.

        34.     Defendant ROBERT NIXON is the Council President of the Township of




                                                  7
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 8 of 76 PageID: 554



 Jackson, New Jersey, and is being sued in his official and individual capacities.

           35.   Defendant HELENE SCHLEGEL is the former Township Administrator of the

 Township of Jackson, New Jersey, and is being sued in her official and individual capacities.

           36.   Defendant KENNETH PIESLAK is the Code Compliance Supervisor of the

 Township of Jackson, New Jersey, and is being sued in his official and individual capacities.

           37.   Defendant JEFFREY PURPORO is the Zoning Enforcement Officer of the

 Township of Jackson, New Jersey, and is being sued in his official and individual capacities.

           38.   Defendant WILLIAM CAMPBELL is the Code Enforcement Officer of the

 Township of Jackson, New Jersey, and is being sued in his official and individual capacities.



                                  FACTUAL ALLEGATIONS

 A.        Background.

           39.   Jackson Township is located within Ocean County, New Jersey.

           40.   Jackson Township is approximately one hundred square miles in area.

           41.   Jackson Township regulates zoning within its borders through the Land Use and

 Development Regulations codified at Chapter 244 of the Township’s Code (hereinafter the

 “Land Use Code”).

           42.   Jackson Township is located directly to the west of Lakewood Township, New

 Jersey.

           43.   A large Orthodox Jewish community resides in Lakewood Township.

           44.   This Orthodox Jewish population, sometimes referred to as “ultra-Orthodox” or

 haredi​, is characterized by distinctive dress, customs, religious practices, and educational needs,




                                                 8
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 9 of 76 PageID: 555



 among other attributes.

        45.     Orthodox Jewish families believe that it is important for their children to be

 educated in Orthodox Jewish elementary and high schools. These schools teach Jewish (as well

 as secular) studies but, more importantly from the perspective of the Orthodox Jewish parents

 who send their children there, they instill in their students Jewish ethical and moral values.

        46.     High schools for Orthodox Jewish boys (called ​mesivtas​) are most often boarding

 schools.

        47.     Dormitories are an indispensable component of a boarding school.

        48.     Orthodox Jews, including Agudath Israel, believe that Jewish tradition values

 learning and the pursuit of knowledge as an all-encompassing ethic.

        49.     Plaintiffs believe that this all-encompassing ethic is derived from the Bible. The

 Torah commands that one should “speak of [the Torah’s precepts] while you sit in your home,

 while you walk on the way, when you retire and when you arise.” Deuteronomy 6:5-9.

        50.     The Babylonian Talmud, Sabbath 127a, states: “These are the precepts whose

 fruits a person enjoys in This World but whose principal remains intact for him in the World to

 Come. They are: the honor due to father and mother, acts of kindness, early attendance at the

 house of study morning and evening, hospitality to guests, visiting the sick, providing for a bride,

 escorting the dead, absorption in prayer, bringing peace between man and his fellow - and the

 study of Torah is equivalent to them all.”

        51.     Plaintiffs believe that it is essential to provide a ​mesivta e​ ducation and experience

 for the education of Orthodox Jewish youth.

        52.     Plaintiffs believe that there is a very powerful religious obligation in Jewish life to




                                                  9
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 10 of 76 PageID: 556



  teach children religious studies, as part of a prayer that is recited three times a day by most

  Orthodox Jews. The practical way of fulfilling that key religious obligation is through the

  medium of a religious school.

         53.     It is the Plaintiffs’ sincerely held religious belief that ​mesivta e​ ducation should be

  provided in a cloistered environment.

         54.     Plaintiffs believe that it is essential for ​mesivta s​ tudents to be removed from the

  distractions of everyday life so that they may concentrate on their studies, experience a

  community of dedicated religious practitioners and scholars, and devote their attention to

  spiritual development with appropriate models and guides as to how to live their lives in accord

  with the Torah.

         55.     Plaintiffs believe that it is important that teachers at ​mesivtas p​ rovide vital moral

  and spiritual examples to their students and closely supervise the students’ moral and spiritual

  development.

         56.     Plaintiffs believe that the establishment of ​mesivta ​to educate high-school children

  is in accord with the command set forth in the Mishnah, which deals with ethical behavior, to

  “Exile yourself to a place of Torah and do not assume that it (Torah study) will come after you,

  [or] that your colleagues will cause it to remain with you; and do not rely on your own

  understanding.” (Chapters of our Fathers: Chapter 4, Mishnah 14.)

         57.     The Orthodox Jewish community operates religious boarding schools in

  Lakewood Township and other areas with large numbers of Orthodox Jews.

         58.     The Orthodox Jewish community also operates higher education institutions that

  would typically require dormitories.




                                                  10
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 11 of 76 PageID: 557



         59.     There are currently no Orthodox Jewish religious schools in the Township.

         60.     Because of a shortage of available housing in Lakewood, some Orthodox Jews

  have moved from Lakewood Township and elsewhere to townships surrounding Lakewood,

  including Jackson, Toms River, Howell and Brick Townships.

         61.     The Township has an estimated 500 Orthodox Jewish families living mostly in the

  eastern section of the Township.

         62.     Since approximately 2010, Orthodox Jewish residents residing within the

  Township have established ​eruvim i​ n certain neighborhoods within the Township.

         63.     An ​eruv i​ s an area enclosed by a wire boundary that symbolically extends the

  private domain of Jewish households into public areas, permitting activities within it that are

  normally forbidden in public on the Sabbath and Yom Kippur.

         64.     Many Jews, including the Plaintiffs, have the sincerely held religious belief that,

  without an ​eruv,​ they are not permitted to push or carry objects outside their homes on the

  Sabbath and Yom Kippur.

         65.     An ​eruv a​ llows observant Jews to carry or push objects from place to place within

  a designated unbroken area during the Sabbath and on Yom Kippur.

         66.     An ​eruv p​ ermits those observant Jews in wheelchairs and individuals with small

  children, in strollers or carried, to attend religious services on those days.

         67.     An ​eruv a​ lso permits observant Jews to carry items such as food, medication,

  canes, water bottles, house keys, personal identification, books, prayer shawls and/or reading

  glasses on those days outside of their homes.

         68.     There are many ​eruvim ​throughout the country. Upon information and belief, over




                                                   11
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 12 of 76 PageID: 558



  half of the fifty states in the United States contain at least one ​eruv.

          69.     An ​eruv c​ an involve attaching PVC plastic pipes known as ​lechai'in ​to utility

  poles and/or erecting metal poles in the road right of way, and attaching strings or wires between

  these poles at a height of 10-15 feet to mark the ​eruv a​ rea.

          70.     The ​eruvim e​ stablished in the Township consist of both ​lechai'in ​affixed to utility

  poles owned by Verizon and Jersey Central Power & Light and erection of the metal poles and

  the hanging of strings or wires between these poles.

          71.     As a result of the ​eruvim e​ stablished in the Township, Jewish residents of the

  Township have been able to more fully practice their religion on the Sabbath and on Yom Kippur

  by engaging in activities within the area of the ​eruv,​ at their Synagogue and in communal

  activities that take place in the homes of fellow community members on those days.

          72.     Having an established ​eruv i​ s crucial to Observant Jews who may desire to

  relocate to Jackson Township, so that they may reside in a community where they can freely and

  fully exercise their religion.

          73.     This attempt by Orthodox Jews to obtain housing and reside in the Townships

  surrounding Lakewood has been met with substantial resistance among residents in these

  surrounding Townships.

          74.     It has also been met with legislative and other governmental action targeting the

  needs of the Orthodox Jewish community.

          75.     Jackson Township has been at the forefront of such opposition, taking various

  actions to discourage the Orthodox Jewish community from moving into its jurisdiction.

          76.     Jackson Township adopted (1) Ordinances 04-17 and 03-17, which (a) banned




                                                    12
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 13 of 76 PageID: 559



  schools from residential zoning districts, leaving them as permitted uses in only a small fraction

  of the Township’s jurisdiction; (b) banned dormitories entirely from the jurisdiction; and (2)

  Ordinance No. 20-17, which prohibited the establishment of an ​eruv ​anywhere within the

  Township’s right of way.



  B.      Ordinances 03-17 and 04-17 Prohibit Schools from Residential Zoning Districts and
          Bans Dormitories Completely from the Jurisdiction.

          77.     On February 14, 2017, the Township Council introduced two Ordinances,

  Ordinance No. 03-17 and Ordinance No. 04-17.

          78.     Ordinance No. 03-17 sought to amend sections 244-46, 244-48, 244-50 of

  Jackson Township’s Code to prohibit “private or parochial schools not operated for profit” from

  locating in the R-2, R-3, R-5, R-20, R-15 and R-9 Residential zoning district and the MF

  Multifamily zoning district.

          79.     Prior to the enactment of Ordinance No. 03-17, “private or parochial schools not

  operated for profit” were permitted in the R-2, R-3, R-5, R-20, R-15, R-9, and MF zoning

  districts by right.

          80.     Private and parochial schools were already banned in the R-1 zoning district in

  2010, as described below, and in the R-30 district.

          81.     Schools remain permitted only in the PMURD, LC, NC districts, which constitute

  a small fraction of the land in Jackson Township and even less of which is available or

  developable, and also within zoning districts in the “Pinelands” area of the Township, where

  development is severely constrained.

          82.     Ordinance No. 03-17 does not provide a reasonable opportunity for the Orthodox




                                                 13
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 14 of 76 PageID: 560



  Jewish community to locate a religious school the Township.

         83.     Ordinance No. 03-17 also amended section 244-48 of Jackson Township’s Code

  to prohibit “public schools” as a permitted use in certain zoning districts. Upon information and

  belief, the reason for this is because New Jersey law prohibits differential treatment between

  public and private schools. Additionally, the Township already has several public schools that

  were sited in residential zoning districts, including two recently constructed as discussed below.

         84.     Ordinance No. 03-17 also banned “dormitories” throughout Jackson Township.

         85.     The Ordinance includes a definition of “dormitory” in the Township’s Land Use

  Code under section 244-6 entitled “Definitions” as: “Any building, or portion thereof, designed

  or converted to contain living quarters which are provided as residences or for overnight sleeping

  for individuals or groups, operated as an accessory use to a school, college, university, boarding

  school, convent, monastery, non- profit educational institution, religious order, or other.”

         86.     Such “Dormitories” are “dwellings,” as that term is defined by the Fair Housing

  Act, 42 U.S.C. § 3602.

         87.     Ordinance No. 03-17 also created a new section of the Land Use Code, section

  244-176.1, entitled “Prohibited Uses” that provides:

                 a.     All uses not expressly permitted in any given district are expressly
                 prohibited in such district. No structure or addition thereto shall be built,
                 moved or remodeled and no land shall be used, occupied, reoccupied,
                 designed or improved for use or occupancy except for a use that is
                 expressly permitted within the zone.

                 b.      The following shall be prohibited as principal or accessory uses or
                 structures in all zoning districts within the Township of Jackson:

                         (1) Dormitories

         88.     There are no prohibited uses under the new section of Jackson Township’s Code §




                                                 14
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 15 of 76 PageID: 561



  244-176.1 other than dormitories.

         89.     Ordinance No. 04-17 mirrored Ordinance No. 03-17 with respect to the addition

  of a definition of dormitory and the creation of § 244-176.1 entitled “Prohibited Uses.”

  Ordinance No. 04-17 did not include the prohibition on schools in residential districts.

         90.     Upon information and belief, the Township was aware of the Orthodox Jewish

  community’s need for religious schools with dormitories, including knowledge of recent action

  against Ocean Township, New Jersey (Civ. No. 16-0096) where this Court held that preventing a

  religious school with dormitories from locating in the Township violated RLUIPA and ordered

  the Township to permit the operation of such school, and against Howell Township, New Jersey

  (Civ. No. 16-2457), where this Court held that the plaintiffs’ claims could proceed where they

  “allege that Defendants harbor hostility towards the ultra-Orthodox Jewish faith.”

         91.     The first reading of the School Ordinances took place at the Jackson Township

  Council’s January 24, 2017 meeting.

         92.     The School Ordinances were placed on the agenda for second reading and

  adoption at the Township Council meeting on February 28, 2017.

         93.     Over 150 Orthodox Jewish Township residents appeared at the February 28

  meeting in opposition to the School Ordinances.

         94.     Many Orthodox Jews spoke against the proposed School Ordinances, informing

  the Jackson Township Council of the significant impact they would have on the Orthodox Jewish

  community.

         95.     The Township tabled the School Ordinances at the meeting, indicating that they

  had to be approved as consistent with the Township Master Plan by the Township Planning




                                                 15
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 16 of 76 PageID: 562



  Board before adoption.

         96.     The Asbury Park Press reported in an article the next day, March 1, 2017, entitled

  “Jackson Pulls Back on Dorm Ban,” that included:

                 The measure has engendered controversy as many see it as aimed at
                 curtailing the recent influx of Jewish families as the borders of the
                 neighboring Lakewood community rapidly expand.

         97.     The Township Planning Board approved the adoption of the School Ordinances at

  its March 6, 2017 meeting, to the applause of over 200 non-Orthodox Jewish residents in

  attendance.

         98.     The second reading of the School Ordinances took place at the Township

  Council’s March 16, 2017 meeting.

         99.     Many of the residents who spoke at the March 16 meeting referred to Lakewood

  and the Orthodox Jewish community and indicated that they supported the School Ordinances to

  prevent Jackson from becoming like Lakewood.

         100.    One Jackson resident who was questioning Ordinance 03-17’s exclusion of public

  schools stated: “It’s a little shortsighted. It seems like you’re shooting yourself in the foot to

  solve a problem here. . . . If the problem is to keep Jews out of Jackson, then you need to . . .”

  and was silenced by the Council.       The Council’s Attorney stated in response: “All such

  comments become part of the record. To highlight a particular group and to suggest that is part

  of the motivation of Council, ask that you refrain from making those comments.”

         101.    Another resident stated at the March 16, 2017 meeting: “I see you moving here to

  change or convert our town to accommodate the small Jewish population that is just beginning to

  move into towns adjacent to Lakewood. I see the Jewish population forcing and pushing their




                                                16
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 17 of 76 PageID: 563



  cultural and religious way of life on Jackson its residents and our neighbors the way it has done

  in Lakewood for years.” His comments resulted in considerable applause from the residents in

  attendance.

          102.    Another resident stated at the March 16, 2017 meeting: “Every home [in

  Lakewood] comes with a temple, a school for the Jewish.” His comments also received

  substantial applause from the residents.

          103.    The Township Council adopted the School Ordinances at its March 16, 2017

  meeting.

          104.    Notice of adoption of the School Ordinances was published on March 24, 2017.

          105.    Schools are now prohibited throughout the Township’s residential zones.

          106.    Various public schools have been developed throughout the Township in

  residential zoning districts, including a public high school in 2006.

          107.    Dormitories are now prohibited throughout the Township in its entirety.

          108.    There is no location within the Township where a private religious school with

  dormitories can be located as a permitted or conditional use.

          109.    Public schools do not have dormitories.

          110.    Plaintiff WR Property cannot now develop its property as a religious school.

          111.    Plaintiff Agudath Israel’s members that live in Jackson are prevented by the

  School Ordinances from living in a community that provides a religious school with dormitories

  for their children.

          112.    Plaintiff Agudath Israel’s members that live in Jackson are prevented by the

  School Ordinances from living in a community that permits reasonable opportunities to locate




                                                 17
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 18 of 76 PageID: 564



  religious schools within its jurisdiction.

         113.    Other members of Plaintiff Agudath Israel that may seek to move to Jackson will

  be discouraged from doing so because of the lack of religious school opportunities.

         114.    The purpose of the School Ordinances was to prevent Orthodox Jewish religious

  schools from locating in Jackson Township.

         115.    The Township Council was not motivated by any legitimate nondiscriminatory

  reason in adopting the School Ordinances.

         116.    In adopting the School Ordinances, the Township Council was motivated by

  animosity toward the Orthodox Jewish community.

         117.    In adopting the School Ordinances, the Township Council was directly responsive

  to residents who supported the School Ordinances and were substantially motivated by hostility

  against Orthodox Jews.

         118.    In enacting the School Ordinances, the Township presented no evidence that

  religious schools with or without dormitories would threaten any Township interest generally, or

  would threaten any Township interest more than various permitted uses.

         119.    The Township possesses no compelling or sufficiently substantial governmental

  interest to justify the restrictions contained in the School Ordinances.

         120.    The Asbury Park Press published an article that evening, entitled “Jackson dorm

  law advances amid cries of anti-Semitism.” Some of the public comments appearing in that news

  article and in the public comments section include: “Great job! Don’t let the cult out of

  Lakewood!,” “Hasidics will always play the race card when they don't get their way,” and “Now

  the Orthodox will go to a corrupt federal judge and he will overturn the town ordinance. The fix




                                                  18
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 19 of 76 PageID: 565



  is in.”

            121.   In an article published on March 16, 2017 in the Asbury Park Press, anti-

  Orthodox comments by members of the public in and to the story included:

                   i.     “Okay, Now for step #2. They lost locally. Now they’ll go find a
                          corrupt federal judge and he’ll/she’ll rule in favor of the Orthodox
                          Jewish group (the Judge has already been bought and paid for).
                          This is the way they do things.”

                   ii.    “The Hasidism have enormous resources even as many of them are
                          on welfare.”

                   iii.   “What the Jews are doing is wanting people who have lived for
                          decades in Jackson to sell their beloved homes, leave behind the
                          lives they have built in Jackson, so they can ship more of their
                          people into Ocean County. There is a major reason why Trump
                          was elected. Because American citizens are sick and tired of being
                          pushed out of their homes, their jobs; all for people to come here to
                          take away the benefits-that American citizens fought so hard to
                          have. We were never a socialist country, but I witness too many
                          times the Hasidic's pulling out their cards from the gov't for free
                          stuff. And now they want to take our very town from us. A
                          message to the Hasidic-the Old Testament states to not covet
                          anything of your neighbors-including their homes. Exodus 20:17”

                   iv.    “Please don't be so naive. First of all, it's not the Jews! You are
                          painting a lot of very nice and hard-working people with a terrible
                          brush. All of your problems only stem from the Ultra-Religious!
                          The Hasidics and Ultra- Orthodox! And then it's mostly the rabbis
                          and the rich developers who are to blame! The followers are
                          sheeple who are cut off from the modern world and don't know
                          much about anything! If you really want to see what's going on just
                          Google Monsey, NY, Kiryas Joel, NY and Bloomingburg, NY.
                          There is a population explotion in Brooklyn, and they are coming
                          to a town near you. And no, they won't go away - they will double
                          their numbers in about 10 years. So figure out who will be the
                          majority soon in Jackson. Oh, and they do know how to pay off the
                          politicians, don't they?”

            122.   John Burrows, a former member of the Township Board of Adjustment, made the

  following comment on Facebook which was subsequently published by a local news outlet:




                                                  19
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 20 of 76 PageID: 566



                    This September 10 being suicide awareness day I implore senator Singer
                    to step up and commit suicide.

                    He is nothing but the byproduct of a human body eating matzoh and
                    gafelta fish.

                    His actions as a senator are only to advance the mischievous will of the
                    Lakewood cult.

                    He is deplorable and why King Gilmore allows this to happen is the
                    problem. Perhaps both of them should commit suicide!

                    After many years of watching senators Singer's proposals and interests
                    which are solely to support and advance the Lakewood medieval cult, on
                    the backs of the surrounding communities it's time to come to an end. He
                    is so obviously bought, paid for, and in the pocket of the Lakewood cult, I
                    do not know why he is allowed to hold this position and should be
                    terminated, or he should do the honorable thing and DIE!

                    Also Lakewood should no longer have 3.5% tax, especially if their goal is
                    to be the 3rd largest city in nj. they are prospering way too much, another
                    gift from that POS Singer, pay you far share you filthy f'ing cockroaches!

         123.       Other anti-Semitic comments by members of the public in the Township have

  included:

                    ●      “Are you crazy! You don't live near Lakewood. You don't see the
                           abuse of this fake group. The LCSW​[1] is not the law. Our Police
                           are great and we don't need any bias freelance vigilantes on our
                           streets.”

                    ●      “Its a Un-American social terror who only care about there special
                           interest. How dare you tread on our trained and tax paid police.
                           Just because Ultra-Orthodox cry anti-Semitic ever 5 minutes to get
                           their way dosent mean we have to bend our law to put up with
                           crooked fake LCSW we want to be police bull. Why don't you
                           write about the child molestation rampid in that community, and
                           the out of control childbirth rates taxing our worlds resources or
                           the Herpesvirus spread by the mohel putting there mouth on babie
                           privets!! That's child molestation according to Dryfus.”

                    ●      “On Sunday's I am Christian I celebrate sabath and do not work.

         1
             ​See infra.



                                                   20
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 21 of 76 PageID: 567



                        But I turn on lights and drive . I classify work differently then Jews
                        people ... How about light timers. How about waking to a local
                        clinic and seeing a dr and him administering medicine. I Would
                        never ask a police officer. I suppose they should have Christian
                        friends or hire christian people as helpers on sabath so the police
                        officers can do the job and protect the community. Lakewood is
                        filled with guns and drugs ... They need to be on patrol. Not
                        switching lights and getting meds from the pharmacy.”

                ●       “The members of the Orthodox community just won't accept the
                        fact that a well kept Christian neighborhood have seen the results
                        of what happens when Orthodox Jews move into a neighborhood.
                        Just by taking a ride through Lakewood is proof positive.”

                ●       “I agree with you . Why they live off the public dole is a mystery
                        to me. Why aren't they responsible for paying taxes? They also
                        over breed”

         124.   On March 8, 2017, the Township issued a statement titled “Dormitory Ordinance”

  that addresses the School Ordinances.

         125.   The Township’s “Dormitory Ordinance” statement attempted to justify the

  exclusion of schools and dormitories by stating that schools were now “permitted within certain

  zones of the Township,” namely commercial zones, and that prohibiting dormitories is justified

  because “residential uses are not permitted in the Highway Commercial or Neighborhood

  Commercial zones.”

         126.   It is the School Ordinances that restricted schools to commercial zones.

         127.   The tortured logic of the “Dormitory Ordinance” statement demonstrates that the

  purported reasons for the School Ordinances are pretextual, and designed to mask the

  Township’s discriminatory intent.

         128.   The Township enacted the School Ordinances in order to prevent Orthodox

  Jewish religious schools and religious boarding schools from locating and operating in Jackson




                                                21
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 22 of 76 PageID: 568



  Township, and to discourage Orthodox Jews from moving into the Township.

           129.   There have been no negative impacts by educational institutions with dormitories

  in Jackson Township, as there are none.

           130.   Upon information and belief, the only “dormitories” in Jackson Township are

  housing units that continue to be operated by Six Flags Great Adventure for its seasonal

  employees.

           131.   The Township has no land use concerns about the Six Flags dormitories, nor has

  it effected any enforcement action against such dormitories.

           132.   While Jackson Township’s Code bans dormitories from operating anywhere

  within its jurisdiction, the Township Code permits other land uses that entail group residential

  components. For example, the Code permits the construction and operation of “Community

  residences for the developmentally disabled,” “Community shelters for victims of domestic

  violence,” and “Life care facility or development” in various of its residential zoning districts.

           133.   The Code also permits the construction and operation of “Hotel or motel,”

  “Hotels with a minimum of 30 guest rooms,” “Age-restricted multifamily dwellings,” “Assisted

  living facilities,” and “Rehabilitation facilities” in various of its zoning districts.

           134.   Jackson Township also permits multifamily residential construction in its “MF

  Multifamily Zone,” “MF-AH-6 Multifamily Affordable Housing Zone,” “PRC Planned

  Retirement Community Zone,” and “PMURD Planned Mixed Unit Residential Development

  Zone.”

           135.   Jackson Township also permits mobile homes in its “MHP Mobile Home Park

  Zone.”




                                                    22
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 23 of 76 PageID: 569



         136.    While Jackson Township’s Code bans schools in all of its residential zoning

  districts, it permits other assembly and institutional land uses in various residential zoning

  districts, including “Municipal parks, playgrounds and other such municipal buildings and uses,”

  “Federal, state, county and other public buildings and grounds, including public schools, parks,

  playgrounds or other public recreational uses or areas,” “Child-care centers, nursery schools and

  day-care centers,” “Health care facilities,” “Hospitals, philanthropic or eleemosynary uses,” and

  “Quasi-public and private club recreation areas.”

         137.    Jackson Township contains a wide variety of large assembly, institutional and

  commercial land uses, including the Six Flags Great Adventure, the Jackson Premium Outlets,

  ten public schools, several assisted living facilities, funeral homes, medical facilities,

  campgrounds, golf clubs, and rehabilitation facilities.

         138.    Jackson Township is the largest municipality by area in Ocean County.

         139.    Defendant Reina was quoted in an April 2017 news article as supporting

  commercial development including hotels near Six Flags Great Adventure.

         140.    There is no legitimate governmental interest in prohibiting new schools of any

  nature from the residential zones of the Township.

         141.    There is no legitimate governmental interest in prohibiting dormitories throughout

  the Township’s jurisdiction.

         142.    The Township cannot demonstrate that there exists no less intrusive means of

  achieving any government interest other than prohibiting schools completely from residential

  zoning districts and prohibiting dormitories completely from its jurisdiction, or that it has

  narrowly drawn its regulations to serve its interests.




                                                  23
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 24 of 76 PageID: 570




  C.                                                               ​ ithin the Township
        Ordinance No. 20-17 prohibits the establishment of ​eruvim w
  and was enacted for a discriminatory purpose.

         143.    The Township became concerned about ​eruvs e​ xisting within the Township in

  July 2016.

         144.    On July 7, 2016 Defendant Michael Reina, in an email to the Township attorney

  and Defendants Helene Schlegel, Robert Nixon and Kenneth Pieslak, wrote that “Code has been

  made aware to look out for any obstructions be they signs, above head wires, ropes, etc…”

         145.    Upon information and belief, Reina’s reference to “Code” refers to the

  Township’s Code Enforcement Officer.

         146.    On August 29, 2016 Defendant Reina sent an email to a Jackson Township

  resident, copying Defendants Nixon and Schlegel, which stated in part “we are looking at the

  issue regarding the use of ERUV wires and their placement within the public ROW.”

         147.    In the Spring of 2017, certain Orthodox Jewish Township residents organized

  themselves as the Jackson Eruv Association (the “JEA”).

         148.    Members of the JEA sought to move forward with expansion of the existing

  eruvim i​ n the Township.

         149.    A representative for the JEA contacted Verizon and was advised that the first step

  in this process was to contact the Township and acquire municipal consent to expand the existing

  eruvim.​

         150.    On July 17, 2017, a JEA representative emailed the Township to request guidance

  on how best to proceed with respect to the ​eruv ​expansion.

         151.    On July 27, 2017, the Township responded by citing to § 372-8 of the Township




                                                 24
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 25 of 76 PageID: 571



  Code stating: “Requests to the Council for such permission must be in writing, addressed to the

  Council and provided to the Township Clerk. Requests must specify the location, type of object

  and reason for requesting permission.”

          152.    § 372-8 of the Township Code at the time read as follows:

                  Obstruction of streets restricted.

                  No person shall encumber or obstruct any street or public place with any
                  article or thing whatsoever unless permission has been first obtained in
                  writing from the Township Committee of the Township of Jackson.

          153.    Violation of § 372-8 was punishable by a fine of not less than $100.00 or more

  than $2,000.00 or imprisonment for a term not to exceed 90 days, or both.

          154.    The Township had previously made a determination in April 2017 that no

  Ordinance was being violated by the presence of the ​eruvim.​

          155.    Defendant Pieslak, the Township’s Code Compliance Supervisor, on April 6,

  2017, specifically wrote to a resident, in part:

                  We are aware of the group of homes that have installed the poles
                  connected by the wire in Brookwood []and found there to be no violation
                  of any Ordinance/Law.


          156.    On April 24, 2017, Defendant Purporo, the Zoning Enforcement Officer,

  specifically wrote, in part:

                  So if I were to ask for these wires to be removed, I’d have no black and
                  white codes to cite.

                  ....

                  Bottom line, from a Planning and Zoning perspective, relative to Chapter
                  244, as nothing seems to exist on this matter, I have nothing to enforce.

          157.    It was not until there was pressure from Township residents, as discussed below,




                                                     25
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 26 of 76 PageID: 572



  that the Township cited to a violation of § 372-8 of the Township Code.

          158.    On August 7, 2017, the JEA made application to the Township for the continued

  existence of the ​eruv ​established in the Brookwood and Pitney neighborhoods of the Township.

          159.    Shortly thereafter, the JEA made application to the Township for the continued

  existence of the ​eruv ​established in the White’s Road neighborhood of the Township.

          160.    The Township distributed a flyer to residents indicating that all residents had ten

  days to comply with the provisions of § 372-8 of the Township Code.

          161.    The flyer included pictures of basketball hoops, advertising signs, real estate

  signs, for sale signs, poles and ​eruv ​wires.

          162.    In July 2017, the Township began a coordinated and active campaign to target

  enforcement of § 372-8 of the Township Code by issuing notices of violation of same to

  residents.

          163.    Upon information and belief, approximately twelve notices of violation of § 372-

  8 of the Township Code were issued to Township residents in the first six months of 2017.

          164.    Upon information and belief, approximately 268 notices of violation of § 372-8 of

  the Township Code were issued to Township residents in the two months of July and August

  2017 alone.

          165.    Upon information and belief, seven of these Notices of Violation directly

                             ​ arkers, although an additional three concerned removal of metal
  concerned removal of ​eruv m

  poles, and fourteen provided no description.

          166.    Upon information and belief, approximately 213 of the Notices of Violation

  concerned removal of basketball hoops.




                                                   26
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 27 of 76 PageID: 573



         167.    Upon information and belief, such enforcement of the Township Code was

  designed to appear neutral with notices of violation issued for basketball hoops, signs, bushes

                                                                              ​ arkers.
  blocking sidewalk, and brush blocking the right of way as well as for ​eruv m

         168.    Upon information and belief, Notices of Violation for removal of any obstructions

                            ​ arkers was a subterfuge to conceal the discriminatory intent behind the
  or items other than ​eruv m

  issuance of the Notices of Violation, which was to abolish ​eruvim t​ hroughout the Township.

         169.    On August 11, 2017, at the request of Agudath Israel, the Township agreed that it

  would not issue summonses to residents who received Notices of Violation for the removal of

       ​ arkers on utility poles pending receipt of requests for permission to place ​eruv m
  eruv m                                                                                   ​ arkers

  and formal action by the Jackson Township Council granting or denying those requests.

         170.    Thereafter, instead of reviewing such requests, on August 22, 2017, the Township

  introduced Ordinance No. 20-17 which amended § 372-8 of the Township Code.

         171.    Ordinance No. 20-17’s preamble stated that it was being enacted: “in light of the

  recent spate of enforcement of § 372-8 of the Township Code 372-8 of the Township Code

  which prohibits obstruction of the right of way throughout the Township, the Township Council

  believes it is necessary to avoid confusion and any possibility of uneven treatment of articles in

  the Township right-of-way.”

         172.    Pursuant to Ordinance No. 20-17, § 372-8 of the Township Code was replaced in

  its entirety with: “No person shall encumber or obstruct any street or public place with any

  article or thing whatsoever.”

         173.    Under Ordinance 20-17, the second clause of Section 372-8 that the Township

  may grant permission to residents was removed in its entirety.




                                                 27
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 28 of 76 PageID: 574



         174.    The first reading of the Ordinance took place at the Jackson Township Council’s

  August 2017 meeting.

         175.    The second reading of the Ordinance took place at the Township Council’s

  September 12, 2017 meeting.

         176.    According to a local news report, “[h]undreds of Orthodox residents of the

  Township showed up” at the September 12, 2017 meeting “to plead their case to the township

  council, but the body remained strong in their intent to keep Jackson eruv free.”

         177.    According to the same news article, “Mayor Michael Reina said the enforcement

  came at the request of the township council through Business Administrator Helene Schlegel

  after some residents asked why the code enforcement department wasn’t enforcing the right of

  way ordinances,” and “Council President Ken Bressi disputed that claim in August, saying he

  was surprised to find out the mayor’s office initiated the crackdown upon returning home from a

  vacation.”

         178.    The Township Council adopted the Ordinance at its September 12, 2017 meeting.

         179.    As a result of the adoption of Ordinance No. 20-17, ​eruvim ​are now prohibited

  throughout the Township.

         180.    Enactment of Ordinance No. 20-17 occurred against a backdrop of extreme anti-

  Semitic hostility in the Township.

         181.    Township residents have written to the Township Council stating the following:

                 ●       “Lakewood looks like a spider web has be dropped on it and I
                         certainly don’t want to see it happen to our wonderful town.”

                 ●       “We need our township governing body to stand firm and assure us
                         that this will not be allowed. This has the potential of being just the
                         first step in converting Jackson into another Lakewood.”

                 ●       “It seems as if the Hacidic families are grouping their houses



                                                  28
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 29 of 76 PageID: 575



                         together for some reason bc a non-Hacidic family was asked if
                         they could put poles on their property. No one should even be
                         allowed to ask that or for residents to free pressured to allow them
                         to do so. If this is a cultural or religious symbol, it creates a VERY
                         divided community with physical boundaries of separation.

                 ●       Just like the Jim Crow laws labeling “white or black fountains”,
                         this is a sign that “Hacidics only” are welcome…”

                 ●       “Things like this are definitely changing the landscape of Jackson”

                 ●       “Can you imagine driving past Harmony farms with poles & wires
                         labeling it as Orthodox owned & run? What is going to be done,
                         they are 10 steps ahead of us.”

         182.    In response to an inquiry from a Jackson Township resident regarding

                                                ​ ires, the Township Business Administrator
  enforcement of the Code with respect to ​eruv w

  responded: “We are requesting that our Township Attorney provide us with previous legal

  decisions regarding these wires that will provide a firm answer that we can solidly defend.”

         183.    Plaintiff Agudath Israel’s members that live in Jackson are prevented by the

  Ordinance from living in a community that permits the establishment of an ​eruv ​and the ability to

  engage in ordinary and reasonable activities such as carrying a child, pushing a stroller, using a

  wheelchair, riding a bike or holding a key on the Sabbath and Yom Kippur.

         184.    Other members of Plaintiff Agudath Israel that may seek to move to Jackson will

  be discouraged from doing so because of the lack of an ability to establish an ​eruv.​

         185.    The purpose of the Ordinance was to discourage Orthodox Jewish individuals

  from residing in Jackson Township.

         186.    The Township Council was not motivated by any legitimate nondiscriminatory

  reason in adopting the Ordinance.

         187.    Upon information and belief, enforcement of § 372-8 of the Township Code by




                                                  29
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 30 of 76 PageID: 576



                                                 ​ arkers as well as adoption of Ordinance No. 20-17
  the issuance of Notices of Violation for ​eruv m

  was motivated by complaints from the public regarding the established ​eruvim i​ n the Township

  and an openly anti-Semitic campaign by the public in the Township.

         188.    Upon information and belief, as early as September 2016, Defendant Reina

  indicated to a Jackson Township resident, “we are looking at the issue regarding the use of

  ERUV wires and their placement within the public ROW."

         189.    In adopting the Ordinance, the Township Council was substantially motivated by

  hostility toward the Orthodox Jewish community.

         190.    In adopting the Ordinance, the Township Council was directly responsive to

  residents who supported the Ordinance and were substantially motivated by hostility against

  Orthodox Jews.

         191.    In enacting the Ordinance, the Township presented no evidence that an ​eruv,​

  which had been in existence for over six years in the Township, would threaten any legitimate

  Township interest.

         192.    The Township possesses no compelling or sufficiently substantial governmental

  interest to justify the restriction contained in the Ordinance.

         193.    There is no legitimate governmental interest in prohibiting the establishment of

  eruvim t​ hroughout the Township.

         194.    There still exist blue ribbons affixed to utility poles in the Township, for which

  the Township has not taken enforcement action.

         195.    There still exists a flag affixed to a utility pole in the Township, for which the

  Township has not taken enforcement action.




                                                   30
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 31 of 76 PageID: 577



             196.   There still exists a basketball hoop affixed to a utility pole in the Township, for

  which the Township has not taken enforcement action.

             197.   The Township has continued to permit these obstructions and encumbrances to its

  streets.

             198.   Subsequent to adoption of the Ordinance, the Township attorney recognized: “If a

  utility pole lawfully exists in the Township and was lawfully erected with municipal consent, a

  person may enter into an agreement with the owner of the pole for the use of the pole. NJSA

  48:3-19.”



  D.         The Township’s Pattern and Practice of Discrimination Against the Orthodox
             Jewish Community.

             199.   The adoption of the Ordinances is part of a pattern of Jackson Township

  discriminating against Orthodox Jews and discouraging them from moving into the Township.

             200.   This policy of discrimination against Orthodox Jews has manifested itself in a

  number of ways over the last several years.

             201.   Members of the Orthodox Jewish community have recently sought housing in

  Jackson Township.

             202.   Members of the Orthodox Jewish community and real estate agents serving that

  community have inquired into the potential availability of homes, which has caused an outcry

  against the Orthodox Jewish community by Jackson Township residents.

             203.   Certain Jackson Township residents have initiated and participated in a campaign

  known as “Jackson Strong,” which is intended to discourage homeowners from selling to the

  Orthodox Jewish community.




                                                   31
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 32 of 76 PageID: 578



         204.    Upon information and belief, Jackson Township officials support this campaign.

         205.    A Jackson Township resident published the following comment on a social media

  website concerning a meeting with Defendant Reina:

                 A great report from a resident who went the the Meet the Mayor meeting
                 last night with [Jackson Township] Mayor Mike Reina and we thought
                 we'd share.

                 ....

                 Meet the Mayor was a success. The signs will be Great Success to let
                 everyone know Don't Sell Jackson Strong! The mayor said the key to
                 keeping Jackson the way we all know and love it is Tell your neighbors
                 DONT SELL. STAY STRONG!

         206.    Upon information and belief, Mayor Reina’s statement “Tell your neighbors

  DONT SELL” referred to the sale of homes to the Orthodox Jewish community.

         207.    In reaction to a statement made by Rabbi Shmuel Lefkowitz, an official of

  Plaintiff Agudath Israel, that young Orthodox Jewish families should consider moving to

  jurisdictions in the vicinity of Lakewood, including Jackson, the Township took various steps to

  discourage Orthodox Jews from moving to the Township.

         208.    Local media reported that Defendant Nixon, president of the Jackson Township

  Council, stated that Agudath Israel’s statements regarding Orthodox Jews moving into areas such

  as Jackson was “not acceptable” and “reprehensible.”

         209.    Township residents vehemently expressed their concern to the Township about

  the possibility of Orthodox Jews moving to Jackson Township.

         210.    A reported account of a Township Council meeting stated that Defendant Nixon

  told Township residents that “the threat can be eliminated if people held their ground and refused

  the offers being made on their properties and remain committed to Jackson Township and their




                                                32
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 33 of 76 PageID: 579



  neighbors.”

         211.    Nixon announced that the Township filed complaints with the United States

  Department of Justice and the New Jersey Attorney General asserting that Orthodox Jews’

  attempts to buy homes in the Township constituted so-called “blockbusting.”

         212.    These complaints were made despite the fact that such offers to purchase homes

  in the Township were by members of the Orthodox Jewish community that sought themselves to

  move into the Township, and were generally made in substantial excess of their actual value.

         213.    Such efforts to move into a community do not constitute “blockbusting,” either

  under New Jersey or federal law.

         214.    The New Jersey Attorney General’s Office rejected the Township’s complaint.

         215.    The United States Department of Justice, after reviewing the Township’s

  complaint, responded to the Township’s attorneys on October 14, 2016 that “we have determined

  that no action by the Department of Justice is necessary at this time.”

         216.    The Township’s actions in filing these complaints were responsive to local

  residents’ hostility towards the Orthodox Jewish community.

         217.    At the Township Council’s July 26, 2016 meeting where Defendant Nixon

  announced the Township’s complaints made to federal and state authorities, a large number of

  local residents participated in the public comment section. Nearly all of the comments were

  hostile toward the Orthodox Jewish population and Lakewood.

         218.    In response to these public comments, Nixon stated: “​[E]veryone in this room is

  on the same page.” (Emphasis added.)

         219.    In order to further discourage Orthodox Jews from purchasing homes in Jackson




                                                 33
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 34 of 76 PageID: 580



  Township, in or about August 2015, the Township adopted a “no-knock” ordinance that prohibits

  individuals from knocking on doors in the Township unless they are registered with the

  Township, and prohibits solicitation at premises that are listed on a “No-Knock Registry.”

           220.   Penalties for violation of the ordinance include fines of $1,250 and 90 days in jail.

           221.   The “no-knock” ordinance was specifically aimed at members of the Orthodox

  Jewish community soliciting homeowners regarding the potential sale of their homes.

           222.   Other forms of door-to-door canvassing including political campaigning and non-

  profit fundraising are unaffected by the “no-knock” ordinance.

           223.   Former Township Council President Barry Calogero admitted that a majority of

  the complaints brought by residents involved the Orthodox Jewish community.

           224.   The Township’s adoption of the “no-knock” ordinance was responsive to local

  residents’ hostility towards the Orthodox Jewish community.

           225.   Defendant Nixon stated that all Jackson Township residents should sign up for the

  no-knock registry.

           226.   Nixon further stated: “Don’t believe those who attempt to flippantly dismiss this

  tool. Our law is strong, it’s effective, and its penalties hit harder than those laws passed in towns

  nearby.”

           227.   Jackson Township has been involved in affordable housing litigation for several

  years.

           228.   In a state court action (Docket Nos. L-822-92, L-1879-15) related to Jackson

  Township’s ​Mount Laurel ​affordable housing obligations, the issue of the Township’s refusal to

  adopt Ordinance 30-16, which would have created a “Planned Inclusionary Community Zone,”




                                                  34
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 35 of 76 PageID: 581



  and the reasons for such refusal, were raised by certain parties.

         229.    Ordinance 30-16 would have provided for affordable housing units, integrated

  with market rate units to be developed in the Township.

         230.    Ordinance 30-16 was the result of extensive negotiations between the developers

  of a potential housing site and the Township.

         231.    During the course of those proceedings, in 2016 Township representatives

  repeatedly stated that they wanted to (a) limit the number of bedrooms that such housing

  development would include; and (b) substantially reduce the size of the “clubhouse” included in

  such development or eliminate it entirely.

         232.    A statement read by the Jackson Township Attorney at the November 29, 2016

  Township Council meeting regarding Ordinance 30-16 stated in part: “The revised ordinance

  hasn’t addressed any of the issues (clubhouse and bedroom restrictions and small minimum lot

  sizes) raised in Item 12 of my previous memo.”

         233.    Upon information and belief, the Township’s opposition to greater numbers of

  bedrooms and restrictions on a clubhouse was directly related to its hostility toward the Orthodox

  Jewish community.

         234.    A certification filed in that action stated in part:

                 Township representatives articulated the rationale for bedroom restrictions
                 and the elimination of or reduction in size of the clubhouse -- preventing
                 and inhibiting Jewish people from Lakewood Township (commonly
                 referred to as Orthodox) from moving into the EL site.

         235.    Plaintiffs believe that Jews should “be fruitful and multiply” and are obliged to

  have children, as “[a]lthough a man has fulfilled the mitzvah of be fruitful and multiply -- he is

  commanded by the rabbis not to desist from procreation while he yet has strength, for whoever




                                                   35
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 36 of 76 PageID: 582



  adds even one Jewish soul is considered as having created an entire world.” Moses Maimonides,

  Mishneh Torah, Hilkhot Ishut 15:16.

            236.   These religious beliefs often result in larger family sizes for Orthodox Jews and a

  need for more bedrooms.

            237.   The clubhouse referenced with respect to Ordinance 30-16 would have been

  available for use by the Orthodox Jewish community for worship services and other religious

  events.

            238.   Clubhouses are otherwise explicitly permitted by Township’s Land Use Code in

  the PRC, PMURD, MF-AH-6, and MHP zoning districts.

            239.   No motion or second was made by any member of the Township Council on

  Ordinance 30-16 at the Township Council’s meeting on November 29, 2016, resulting in the

  ordinance not moving forward.

            240.   The Township residents in attendance at the meeting applauded at the result of

  Ordinance 30-16 not moving forward.

            241.   Another example of hostility toward the Orthodox Jewish community is the

  Township’s actions with respect to the Lakewood Civilian Safety Watch (“LCSW”), a

  neighborhood watch group, from entering its jurisdiction.

            242.   Despite Jackson Township’s police chief Matthew Kunz stating—after

  investigating complaints by Township residents—“Please know that no evidence of the alleged

  activities was discovered or corroborated in the course of investigating the matter. This is a

  civilian group, and they appear to be cognizant of their limitations,” Defendant Reina ordered

  him to advise the LCSW not to patrol the Township.




                                                  36
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 37 of 76 PageID: 583



          243.   Subsequently, the Township Council passed Resolution No. 192R-16, which bans

  local police from affiliating with any neighborhood watch group based outside of the Township.

          244.   Resolution No. 192R-16 states in part:

                 1.     The Jackson Police Department shall not cooperate with or form
                        any association with any neighborhood watch organized outside of
                        Jackson Township.

                 2.     A neighborhood watch organized in Jackson Township shall not
                        use any vehicle, uniform or ID cards and shall not receive training
                        or assistance from any organization other than from a federal, state,
                        county or local law enforcement agency

          245.   Township Council president Nixon said that the action came in response to

  complaints from residents who were unhappy that the LCSW had been observed patrolling

  Jackson streets.

          246.   In 2010, the Township adopted Ordinance No. 30-10, which created an “R-1

  Residential Zone,” which excluded schools as a permitted or conditional use in the R-1 zoning

  district.

          247.   A significant area of the Township was thereafter rezoned “R-1 Residential.”

          248.   The rezoning of property within the Township to the R-1 zoning district occurred

  predominantly near the Township’s border with Lakewood Township.

          249.   Many Orthodox Jews who live in Jackson Township near the border of Lakewood

  Township live in the areas rezoned to R-1.

          250.   A large residential development called “Westgate” was developed in the late

  1990s on the western edge of Lakewood Township, adjacent to the area in Jackson Township

  where much of the R-3 zoned property was rezoned R-1 in 2010. Nearly all of the residents of

  the Westgate development are Orthodox Jews.




                                                37
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 38 of 76 PageID: 584



         251.    Two of the most recently developed public schools in the Township are the Elms

  Elementary School located on Goetz Lane and the Jackson Liberty High School located on North

  Hope Chapel Road. Elms Elementary was completed in 2004 and houses over 830 students and

  55 full-time teaching staff. Liberty High was completed in 2007 and has approximately 1,400

  students and 90 full-time teaching staff.

         252.    At the time of their construction, both Elms Elementary and Jackson Liberty High

  School were located in residential zoning districts. Upon information and belief, Liberty High

  and Elms Elementary did not experience any public hostility or opposition by the Township to

  their location and/or construction.

         253.    Jackson Liberty High School is located very near the border with Lakewood and

  near Lakewood’s Westgate community.

         254.    Upon information and belief, the former president of the Jackson Township Board

  of Education stated that the Board condemned property near the municipal border with

  Lakewood in order to prevent the Westgate development from spreading into Jackson Township.

  She stated that the goal of preventing the Westgate development from spreading into Jackson

  Township overrode all other criteria, including the fact that the location was very close to the

  existing Jackson Memorial High School and that the municipality owned enough property in

  central and western Jackson Township to build a new high school without the need to exercise its

  condemnation powers.

         255.    Larry Schuster is a former alternate on the Township Board of Adjustment,

  appointed by the Mayor and Council to that position.

         256.    Upon information and belief, on August 7, 2017, Larry Schuster commented on a




                                               38
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 39 of 76 PageID: 585



  news article on NJ.com regarding an elite Orthodox Jewish college in Lakewood New Jersey

  stating: "Job placement ? They don't work !"

         257.    Upon information and belief, Larry Schuster made other anti-Semitic comments,

  including “There is a small fee to post ads here --- 1-A Jew joke. . . ,” and “Jew got to be kidding

  me.”

         258.    The Oros Bais Yaakov High School, an Orthodox Jewish religious girls school,

  recently attempted to locate in Jackson Township. In 2013, the school applied to the Jackson

  Township Zoning Board of Adjustment for a use variance to permit its use.

         259.    Substantial hostility of Township residents toward the Orthodox Jewish

  community was demonstrated during the hearings.

         260.    The Zoning Board denied the school’s use variance application.

         261.    Zoning Board members were directly responsive to the questions and statements

  made by Township residents hostile toward to that school.

         262.    In the context of the use variance application, Township Zoning Board members

  made various comments relating to Lakewood Township. Another Board member made the

  following statements:

                 a.       “[T]hat is a private school and is exclusively for the use of the
                          Orthodox community; there will be no other children of other
                          religions admitted to that school without being able to pass a strict
                          religious component, ”

                 b.       “And I want to relate something that I experience during my time
                          living in Lakewood, I attended a meeting at the municipal
                          courtroom in Lakewood during which the titular head of the
                          Orthodox community in Lakewood, Rabbi Schenkolewski, stated
                          several times that ‘the Orthodox community will never assimilate;
                          therefore, they stand alone.’”

                 c.       “[A]nd I think that the community of Jackson cannot expect the




                                                  39
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 40 of 76 PageID: 586



                         Orthodox residents in Jackson to assimilate into the Jackson
                         community as a whole in the same way that they will not do so in
                         Lakewood.”

         263.    Other ​Zoning Board members that voted on that school’s application made the

  following statements about the Orthodox Jewish community on social media websites:

                 a.      “Jackson is not prepared for the tsunami of orthodoxy that is
                         mounting at the border. I beg you all to CONFRONT OR
                         ACCOST the council members and demand that they appoint Rae
                         Ann Walker to the zoning board she is strong enough and smart
                         and will quell and regulate the tide before it envelopes Jackson.”

                 b.      Describing the Orthodox community as “Cockroaches.”

                 c.      “They DO have more money than you or me or all of us put
                         together and they have a long term plan and an abundance of
                         patience.”

                 d.      “Over time, enabled by group unity, they will form a bloc vote that
                         will elect whomever they choose Over time they will become
                         dominant.”

                 e.      “[A]sk him what to do about the scourge of the cockroaches from
                         the east[.]”

                 f.      “Jackson is not prepared for the tsunami of orthodoxy that is
                         mounting at the border. . . ,”

                 g.       “. . .They are on target for a repeat of the 1930s.”

                 h.      “They DO have more money than you or me or all of us put
                         together and they have a long term plan and an abundance of
                         patience.”

         264.    That school filed suit in the Superior Court for Ocean County, New Jersey against

  the Board, alleging, ​inter alia, v​ iolations of RLUIPA, which is pending (“Oros litigation”).

         265.    The individual Defendants and other Township officials have been responsive to

  and coordinated an effort with Township residents to keep the Orthodox Jewish community out




                                                  40
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 41 of 76 PageID: 587



  of Jackson Township.

          266.     In 1985, both the New Jersey Supreme Court, in ​State v. Cameron,​ 100 N.J. 586,

  596, 498 A.2d 1217, 1222 (1985), and the New Jersey Appellate Division, in ​Farhi v. Comm’rs

  of Borough of Deal,​ 204 N.J. Super. 575, 578, 499 A.2d 559, 560 (Law. Div. 1985), ​upheld the

  right of individuals to worship in their home with up to 25 people present at a gathering without

  being deemed a church or house of worship.

          267.     A Jackson Township resident, referring to specific homes, wrote to Defendants

  Pieslak, Purporo, Nixon and Schlegel:

                   Between the Shuls, ERVU wires and now this, This wonderful
                   neighborhood is going down the gutter so fast. I have emailed so many
                   times with no response. WHAT IS GOING TO BE DONE with this????

                   People do NOT want to live By this and so many people are leaving and
                   only the Orthodox are moving in because WE Accomodate them

          268.     On June 26, 2017, a Jackson Township resident sent an email to Defendants

  Schlegel, Pieslak, and Purporo regarding a home located at 146 S. New Prospect that was

  purportedly being used for an assembly use.

          269.     Upon information and belief, the assembly involved Orthodox Jewish men for

  religious services, or a “​shul.​ ”

          270.     Another email about that property was sent by a Jackson Township resident to

  Defendant Reina on June 30, 2017, which stated “I witnessed many Jewish males coming out of

  a residential house at 146 New Prospect Rd.”

          271.     Another email about that property was sent from a Jackson Township resident to

  Defendants Nixon, Schlegel, Purporo, Pieslak, and others, including Township residents on July

  3, 2017 stating, “I’m just curious is this house going to be allowed to continue to operate as a




                                                 41
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 42 of 76 PageID: 588



  synagogue?”

         272.    According to Defendant William Campbell, the owner of this property had

  received a Code Enforcement Notice from the Township on June 1, 2017 for a code violation.

         273.    In June 2017, the Township Zoning Officer, Defendant Purporo, began

  monitoring that property.

         274.    Defendant Purporo provided monthly reports to Defendants Reina and Schlegel

  that indicated surveillance of that property.

         275.    On July 3, 2017, Mr. Purporo wrote a notice of violation for that property for

  “changing use from residential to an assembly use w/o approvals. . . .”

         276.    Upon information and belief, other Township officials and employees began

  monitoring that property.

         277.    These included Connie Sidor and Defendant William Campbell in the Township’s

  Code Enforcement office.

         278.    The monitoring of this property was done at the request and instruction of

  Defendant Reina.

         279.    Defendant Reina specifically requested: “Kindly surveil property during weekday

  hours as well as Friday into Saturday.”

         280.    “Friday into Saturday” would be the Sabbath for the Orthodox Jewish community.

         281.    In 2017, the Township, at the instruction and request and with the knowledge of

  Defendants, also began monitoring and surveilling other homes owned by Orthodox Jews.

         282.    These homes included:

                 a.      2 Danielle Court




                                                  42
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 43 of 76 PageID: 589



                b.      4 Danielle Court

                c.      64 Villanova Drive

                d.      5 Chelsea Road

                e.      24 Winchester Drive

                f.      1 Emory Court

                g.      12 Mulberry Court

                h.      4 Honeysuckle Lane

                i.      21 Hickory Hill Road

                j.      713 Green Valley Road

                k.      6 Meadow Run Court

                l.      41 Pitney Lane

                m.      13 California Drive

         283.   Defendant Pieslak made the following comments to Defendant Schlegel with

  respect to some of these properties, as well as 146 N. New Prospect:

                a.      2 and 4 Danielle Court - ERUV wires. They are placed well within
                        the property line.

                b.      146 N. New Prospect - Rental CCO obtained and registered as a
                        Rental Property with 'TBD' for renters. In the meantime from all
                        we can tell this is actively being used as a school or Shul.

                c.      64 Villanova - Renter left for Israel for about 6 weeks. He is letting
                        a friend (couple) stay there from time to time while he is gone.
                        They are not paying rent as reported but instead doing them a favor
                        watching the place. Both the owner and property manager are
                        aware.

                d.      24 Winchester - newly repoprted for Friday night activity, cars,
                        etc. Home is lived in. ​We will monitor​.

  (Emphasis added.)




                                                43
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 44 of 76 PageID: 590



         284.    Other properties monitored by the Township and owned by the Orthodox Jewish

  community were similarly monitored for being used for Orthodox Jewish prayer, including:

                 a.       2 Harvest Court

                 b.       9 Harvest Court

                 c.       6 Meadow Run Court

         285.    The Township’s monitoring of these properties included the following statements

  by Defendant Pieslak:

                 a.       On Friday (2/10/2017) evening there were 10 walkers observed
                          entering 9 Harvest. Additionally a total of 10 vehicles came
                          between both properties. They parked in the driveway of #7 and #9
                          and then some were parked legally on the street.

                 b.       I apologize for not getting back to you sooner but I was out sick
                          and I am just getting caught up. For Friday evening on Harvest Ct.
                          there were 6 vehicles in the driveway of 7 Harvest Ct. and 5
                          vehicles in the driveway at 9 Harvest Ct. One car was on the street
                          and no noise in the area.

                 c.       Also, 6 Meadow Run Ct. was monitored and there were 5 cars in
                          the driveways there with no noise in the area.

                 d.       There were also other areas monitored in the Township where
                          there have been calls of concern. The numbers you see are the
                          maximum numbers throughout the monitoring period. With this we
                          are finding no violations at this time at any location. We will
                          continue to monitor over time.

         286.    On September 15, 2016, Defendant Nixon emailed Defendants Schlegel and

  Reina in part: “I received a complaint today that 713 Green Valley Road is being used as a shul. .

  . .”

         287.    In response, Defendant Schlegel wrote: “We will monitor these sights and provide

  a report on Monday.”

         288.    On September 16, 2016, Defendant Nixon sent an email to Defendants Schlegel




                                                 44
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 45 of 76 PageID: 591



  and Reina stating:

                 Not sure if Green Valley is active or a rumor but the Brookwood Parkway
                 house is an active and long running issue for the neighborhood. Code went
                 to look at it months ago I believe but it hasn't resolved.

                 Keep me posted and thanks.

         289.    On September 19, 2016, Defendant Schlegel sent an email to Defendants Nixon

  and Reina stating in part:

                 With regards to possible shuls, the findings are as such:

                 1. 9 Harvest Ct - Initially 2 cars, then 2 more arrived and 3 walkers
                 observed. No other activity. Quiet.

                 2. 713 Green Valley Road (vacant)No lights, no activity all evening. No
                 furnishings.

                 3. 6 Meadow Run Ct. - Initially no cars, no activity. Later 2 cars, no
                 activity.

                 41 Pitney - 17 cars, 2 walkers observed. No additional cars later. Quiet.

                 We are wasting valuable time and money checking every complaint that
                 comes in. We can't keep chasing ghosts. It's the same people and addresses
                 every week. We have other more serious issues, heroin drug houses, etc.
                 These are the issues that we need to be concentrating on. I know that the
                 possible shuls are a serious issue but the other issues are life threatening
                 and safety issues and are affecting many of Jackson's youth and families.

                 We understand that this is a sensitive issue, however, we have to address
                 all the issues in the Township, not just this issue. We are currently down
                 one full-time code enforcement officer and must prioritize the complaints.

         290.    Upon information and belief, the Township also monitored 18 Bridgewater Court

  on Friday evenings.

         291.     Defendant Pieslak is recorded on an audio clip on the Jackson Leaks website

  introducing himself to the homeowner and saying “[W]e’ve received some complaints last week

  that on Friday, you’re conducting services in the house . . . . we have a code that doesn’t allow it.




                                                  45
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 46 of 76 PageID: 592



  It only allows it in certain zones and you need X amount of property and be 200 foot setbacks

  and so forth.”

         292.      Another individual, identified on the Jackson Leaks website as Code Enforcement

  Officer Connie Sidor, explained on another audio recording that “[t]he complaint came in, and

  we have a video of, they say, 30 people going into the garage and holding some kind of service

  or something. So, the ordinance says you can’t hold, on a continuous basis, any type of church or

  religious service.”

         293.      Upon information and belief, individuals in cars monitored the home on Friday

  afternoons before commencement of the Sabbath.

         294.      On March 6, 2017, Defendant Purporo sent an email to Defendant Pieslak stating:

  “Is 41 Pitney on you 'watch' list?”

         295.      This monitoring was done at the behest of and with the participation and

  knowledge of the individual Defendants.

         296.      This monitoring started as early as July 2016.

         297.      The Township undertook this ongoing monitoring in direct response to complaints

  of Jackson Township residents to the individual Defendants or combinations of them who made

  comments such as:

                   a.     From a Jackson Township resident to Defendants Pieslak, Purporo,
                          Nixon, and another Township resident: Also, Another house listed
                          today on Meadowrun Ct because of the Shul being used by the
                          Rabbi. Another great Jackson Family FORCED out! It's a sad day
                          in Jackson.

                   b.     From a Jackson Township resident to Defendants Pieslak, Purporo,
                          Nixon, and another resident: So with the two houses added up,
                          that's 11 cars. That's just assuming one person per car. Say there
                          are 2 people per car. That's already 22 people! Let's not forget
                          about the 10 plus walkers!! I'm pretty sure that's goes over 25. I




                                                  46
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 47 of 76 PageID: 593



                   have pictures of 9 Harvest having 9 cars in front & 7 having 6 on
                   other weekends. I can't understand how two houses that are
                   working side by side together do not deserve some kind of warning
                   or violation? They have already asked surrounding neighbors to
                   put up ERUV wires to attach house to house . . . .

              c.   From a Jackson Township resident to Defendant Nixon: I believe a
                   house of worship may be operational at 41 Pitney Lane. On Friday
                   nights there are at least two dozen cars wrapped around a circular
                   driveway. The cars remain there throughout Saturday. This may be
                   used as a house of worship and an eventual school. I wouldn't be
                   surprised if Meadow Run Ct is planned to be another community
                   center for the religious families moving into the Sams Rd, Gail
                   Chambers Rd, Kitay Ct area. As observant families move deeper
                   into Jackson they are faced with roads that are dangerous to walk
                   on after dark. Observant families live in insular groups and once
                   they acquire several homes in an isolated area such as on Meadow
                   Run Ct, alternate uses for these estate type homes becomes a huge
                   incentive . . . .

                   Anyone is welcome to move to Jackson, but using single family for
                   alternate uses to bypass our laws and civil codes is unacceptable.
                   Using homes for shuls, dormitories, schools, and camps is
                   unacceptable. Prospective homeowners should move to areas
                   where they can legally access the venues they require, rather than
                   move in and illegally change the nature of the town. Bypassing
                   zoning codes is behavior which will have a profound effect on
                   quality of life of all the citizens who have settled in Jackson until
                   now.

                   Over the July 4th weekend my husband was mowing the lawn and
                   a car with NY license plates pulled across the street with the driver
                   shouting "Do you want to sell your house?" I have the "No knock"
                   sticker so he kept his distance. Another day I observed a car parked
                   across the street and the driver stared at my house. I opened my
                   shades wide and stared back at him until he left. My name is
                   Epstein, I'm not politically correct and I find this behavior
                   disgusting. I have had my door pounded on, realtor junk mail, and
                   weird phone calls.

                   I have no intention of selling or rolling over for this aggressive
                   creepy behavior. I won't participate in the destruction of our
                   precious quality of life.

                   The below listing for a probable future shul had motive behind it. I
                   believe it was a call to move here and then set up a community




                                           47
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 48 of 76 PageID: 594



                   center. E Veterans Hwy and Meadow Run Ct aren't mythical
                   streets. Knowing the issues that Toms River is facing I'm bringing
                   this to your attention. Thank you for your unwavering support for
                   our military, police and emergency personnel, and for our quality
                   of life in Jackson.

              d.   From a Jackson Township resident to Defendants Nixon, Purporo,
                   Schlegel, Reina, and a Township resident: Having men sleeping
                   over every Friday night is yes A form of Dormitory! They are
                   being housed for religious purposes! This isn't having "company"
                   or a family visit. Let's not forget how we were told the "character
                   of Jackson will be upheld" well this isn't what is happening here.
                   This street on a Friday & Saturday looks like Lakewood. Multiple
                   homes being used for religious purposes. So basically our town
                   will be doing nothing to stop these homes from becoming Shuls
                   through out our entire town or is it just this side of Jackson, that is
                   collateral damage. We are the older side of Jackson so I guess our
                   neighborhoods don't matter.

              e.   From a Jackson Township resident to Defendants Reina, Schlegel,
                   Pieslak, Nixon and a Jackson Township resident: I know that Ken
                   has been advised that there is nothing that can be done about this
                   FULL ACTING SYNAGOGUE on 9 Harvest ct. That it's their
                   right to worship in the privacy of their own home! But honestly it's
                   out of control! It's a FULL SYNAGOGUE! There's no privacy
                   about any of this! Every driveway is full of cars & the streets too!!
                   Back Wooded trails are gateways to the back entrance to 9 Harvest
                   also! Every single week is absolutely abusive! It's overused.
                   Houses 11 & 7 Harvest ct. are participating as a full parking garage
                   for 9 Harvest! So three homes for two days of worshipping!! How
                   unfair for the other neighbors!

                   The message is being sent- Move to Jackson, who needs a
                   synagogue built we'll just use existing homes, and that's what IS
                   HAPPENING HERE. There had to be close to 50/60 men!! I know
                   this because the NEW neighbor in brookwood 4 that just literally
                   moved in last week, lives on Forest Dr, walked with my other new
                   neighbor of 1000 Woodlane rd. to Harmony Farms together. That
                   means this new neighbor KNEW his religious needs would be
                   accommodated here in Jackson. That's heartbreaking to me as a
                   resident who has been told that our ZONING LAWS would never
                   allow homes in Residential Neighborhoods, that are zoned single
                   family to be used as "HOUSES OF WORSHIP" Something has to
                   be done!! It's only a matter of time that a home in MY
                   neighborhood, Brookwood 4, will have a SHUL/SYNAGOGUE
                   once a minyan(l0 men) is established. Why should that be



                                            48
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 49 of 76 PageID: 595



                         allowed? Then what? How many Shuls are going to be allowed in
                         one neighborhood? On one street? In one town? How many men
                         are allowed to attend? Right now there are three active Shuls
                         within a mile of each other.

                         41 Pitney lane
                         6 meadowrun ct &
                         Brewers Bridge Rd/cooks bridge rd.

                         That's is just one small corridor of Jackson! How will you control
                         it once it's in every single neighborhood & every street. Houses are
                         being bought all over Jackson. They need a synagogue to walk to
                         and Jackson does not have them, so why continue to move
                         here???? They know what they are doing! People will continue to
                         move out of Jackson until you give them a reason to stay. These
                         Shuls will decrease the Value of our homes, they negatively affect
                         the character of the town & quality of life of the neighbors who
                         live around them.

                 f.      From a Jackson Township resident to Defendant Pieslak: there
                         seems to be a home on 24 Winchester that may be using the home
                         as a shul. There are way too many cars parked in the driveway,
                         street and side of the house behind the bushes on Friday night until
                         Saturday night. People are walking over as well.

                 g.      From a Jackson Township resident to Defendants Purporo, Pieslak
                         and Schlegel: This is the third straight day of worshipping in a
                         single family home!! They are using 1 Mulberry as a parking lot!
                         Cars all over the street this should be a traffic issue ! Overused
                         Shul please look into this.

         298.    In addition, the Township engaged in monitoring of ​sukkahs​ in the Township.

         299.    The eight-day long festival of Sukkot is one of the three pilgrimage festivals of

  the Jewish year.

         300.    During Sukkot, observant Jews are commanded to erect ​sukkahs​ in their yards.

         301.    A ​sukkah i​ s a tent-like structure representing the huts in which the Israelites dwelt

  during their 40 years of wandering in the desert after escaping from slavery in Egypt.

         302.    The ​sukkah should have at least three walls and a covering on the top of the




                                                  49
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 50 of 76 PageID: 596



  structure.

          303.    Sukkahs​ are erected in the yards of Orthodox Jewish residents.

          304.    In September 2015, a Jackson Township resident complained to Defendant Reina

  about the erection of ​sukkahs.​

          305.      The Township, through Defendant Purporo, then decided that zoning permits

  would be required for the erection of ​sukkahs i​ n the Township.

          306.    The Township issued violations for the erection of ​sukkahs​ in the Township.

          307.    In response to resident complaints, the Township, through its officials, questioned

  the erection of ​sukkahs a​ nd issuance of zoning permits in the Township with Defendant Reina

  emailing Defendant Purporo as follows:

                  Jeff,

                  So I can better understand this conversation who is the one that is calling
                  these "accessory structures"? What accessory purpose do they serve, what
                  is the capacity and the benefit of having a tent like structure placed in the
                  front of any house? There seems to be a concern township wide and I do
                  see this issue even being "temporary" an eyesore and a bad precedent to be
                  setting in residential communities. In all my years residing in this town I
                  have never seen a accessory structure in a residential front yard with the
                  exception of what we know as PODS, which mostly assist residents during
                  remodels or getting ready to move. Kindly advise this office with written
                  documentation of where this originated from and when. Thank you.

                  Sincerely,

                  Michael Reina

          308.    In August 2016, Defendant Reina wrote in response to an email from a Township

  resident discussed in paragraph 313 below, and copying Defendants Schlegel and Nixon, “we are

  once again requesting that the office Zoning revisit and not to allow non permanent structures to

  be placed in front yards, . . . .”




                                                  50
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 51 of 76 PageID: 597



         309.      Upon information and belief, this reference was to the erection of Sukkahs in the

  Township.

         310.      Upon information and belief, this was part of a calculated effort on behalf of the

  Defendants to prohibit Orthodox Jews, including the members of Plaintiff Agudath, from

  practicing their religion in the Township.

         311.      In 2016, the Township became concerned about the use of trailers in the

  Township.

         312.      Defendant Reina expressed this concern to Defendants Nixon, Schlegel and

  another councilman as follows:

                   In my travels I have noticed that trailers have become an increasingly
                   popular way of getting congregations of different faith based groups,
                   students and employees into small spaces to accommodate needs, In my
                   opinion and experience this over populates land use and increases
                   vehicular traffic ten fold in the areas being used with this type of
                   "housing", It is also a safety hazard for life and property should any
                   emergency arise, not to mention an eyesore. This usage is being abused in
                   several different communities and the possibilities of it starting here is
                   something that I adamantly oppose.


         313.      On August 26, 2016, a Jackson Township resident sent an email to Defendant

  Reina stating:

                   Good morning, as I look at my neighborhood along with various other
                   neighborhood in the area panic selling I was wondering what the mayors
                   though were on everything that is happening in our town. We have
                   blockbusting taking place, illegal zoning happening, panic peddling. What
                   is your take on what's happening in this town and have you done anything
                   to help the situation? I would like to know where you see our town in five
                   years, if you could maybe paint a picture in my mind, especially the east
                   side of town I would greatly appreciate it. Thank you for your time,

         314.      In response in part, Defendant Reina emailed to a Jackson Township resident:

                   There is now a residential trailer ban ordinance going for a second reading




                                                  51
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 52 of 76 PageID: 598



                 that once voted on and passed will no longer allow the use of trailers
                 (co-joined or single use and not longer than 20 feet in length) being used
                 as “temporary permanent outdoor use structures” (and other backdoor
                 zoning approved uses). . . .

         315.    Defendants Nixon and Schlegel were copied on this email.

         316.    On August 13, 2016, the Township thereafter adopted Ordinance 21-16 limiting

  the use of trailers and portable storage structures in the Township.

         317.    Upon information and belief, this Ordinance was enacted to target the Orthodox

  Jewish community to prevent them from assembling in or utilizing trailers for worship.

         318.    Upon information and belief, the Township is aware that the Township’s zoning

  code makes it difficult for new synagogues to locate within its jurisdiction, which compels the

  Orthodox Jewish community to utilize temporary structures for worship.

         319.    Upon information and belief, the Township utilizes trailers on its own properties

  for its own purposes.

         320.    In April 2016, a Jackson Township resident emailed Defendant Nixon stating:

                 I sent this to Ken in code enforcement. This LLC sham is HUGE problem!
                 I walked around my neighborhood to pass the no knock out of sixty or so
                 houses I believe two are l l c from Lakewood and I just saw some people
                 looking at another house. Lucky me. HELP! ! ! ! !

         321.    In response, on April 17, 2016, Defendant Nixon emailed a Jackson Township

  resident in pertinent part as follows:

                 I am currently working on a robust LLC registration and landlord reporting
                 law for the town. In the meantime, continue to call the police if you see a
                 property where the doors are open or if it looks like trespassing is
                 occurring…

         322.    On December 27, 2016, the Township adopted Ordinance 32-16, which requires

  that Landlords in the Township register annually on the anniversary date of their initial




                                                 52
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 53 of 76 PageID: 599



  registration or face penalties.

          323.     Upon information and belief, this Ordinance was enacted to target the Orthodox

  Jewish community to penalize Orthodox Jewish individuals and entities acquiring properties

  within the Township.

          324.     Ordinance 244-207B.(15) provides that real estate “for sale” signs must be

  removed from properties in the Township “15 days after the termination or completion of the

  matter of business being advertised.”

          325.     In direct response to complaints of a Jackson Township resident, the Township

  took action, including the issuance of violation notices, to individuals in violation of Ordinance

  244-207B.(15).

          326.     In particular, a Jackson Township resident stated in various emails to the

  individual Defendants or combinations of them:

              a.     From a Jackson Township resident to Defendant Purporo: There is a
                     house, 27 Bridgewater Ct, that has had a SOLD sign up since
                     Thanksgiving. According to our code it's been up past the 15 days
                     allowed! Can you please take this email as an official complaint. The
                     strange thing about it all, it seems that Imperial, which is the real estate
                     agency who is displaying the sign, had nothing to do with it's sale or
                     listing. So why is their sign up to begin with?
                     This house was sold on 11-24-2015 & reported on 12-11-15 which is
                     well past our code of the 15 days! I believe this sign is being kept up to
                     intimidate residents to sell their homes, better known as blockbusting!
                     Please help by having it removed.

              b.     From a Jackson Township resident to Defendant Purporo, who then
                     forwarded it to Defendants Reina, Pieslak and Schlegel: 20 Meadow
                     Run Ct, has had their sold sign up for months!! Obviously against code,
                     can you please have it removed! Once again Esther from ReMax had
                     nothing to do with listing or sale! Another blockbusting tactic! The
                     faster it's down the better for those neighbors who do not want to be
                     forced to sell their homes!

              c.     From a Jackson Township resident to Defendants Purporo and Pieslak:




                                                  53
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 54 of 76 PageID: 600



                      Once again, ESTHER KLEIN, purposely leaving her sold signs up way
                      past code! Such a tactic of blockbusting!! She is constantly doing
                      this!!! 293 Metedeconk Trail closed NOVEMBER, 18, 2015. I think
                      she a little past due! Please remove this sign so she can stop advertising
                      against code!

              d.      From a Jackson Township resident to Defendants Purporo, Pieslak,
                      Schlegel, and two other Jackson Township residents: My friend listed
                      her home, 58 claridge drive, to Keller Williams the selling agent was
                      Imperial. The Keller Williams For Sale sign was removed by the listing
                      agent after the closing on MAY 25th. TWO WEEKS ago Imperial Real
                      Estate put up their SOLD sign on the property, unbelievable their
                      blockbusting tactics!! So here we are, almost two months after closing.
                      He, the continued code violator of real estate signs in our town, is still
                      continuing to use his signs as ways to advertise homes being bought by
                      the orthodox to intimidate others in the neighborhood to sell. His name
                      is on the signs in the pictures below! Please have it removed &
                      hopefully some violation ensue since Imperial is well aware of our
                      codes and has no respect for them.

         327.      Upon information and belief, the enforcement action pursuant to Ordinance

  244-207B.(15) specifically targeted the Orthodox Jewish community to prohibit them from

  moving into and residing in the Township.

         328.      This series of actions constitutes an ongoing pattern and practice of discriminating

  against Orthodox Jewish residents, interfering with and obstructing their protected rights, and

  harassment in their reasonable practice of their religion.

         329.      In or about November 2017, the State of New Jersey, Office of the Attorney

  General (“AG”) opened an investigation, “In re Jackson Township Ordinance Nos. 03-17 04-17

  and 20-17.”

         330.      In furtherance of that investigation, the AG served a subpoena upon Defendant

  Schlegel seeking that certain documents and information be produced.

         331.      Upon information and belief, that matter is still pending.




                                                   54
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 55 of 76 PageID: 601



         332.    Despite the pendency of that matter and the within litigation, as well as the Oros

  litigation, Plaintiffs have learned that the Township has engaged in spoliation of documents

  which are to be preserved as evidence for both matters.

         333.    On February 25, 2019, an OPRA request was submitted to the Township seeking

  “all emails and letters to and from Mike Reina, Rob Nixon, Barry Calogero, Scott Marin, Ann

  Updegrave and Ken Bressi with regards to Oros Bais Yaakov, girls schools, and schools between

  01/01/14 thru 01/01/15.” The OPRA request was sent to Janice Kisty, Clerk of the Township, as

  well as the former Clerk, Ann Marie Eden. ​Id.​ The request was received on February 26, 2019.

         334.    On March 22, 2019, the Township responded to the OPRA request, providing

  records responsive to this Request, but provided its response to another party, “Opra Baby.” One

  of the emails appearing in the records provided was between Defendants Reina and Schlegel

  dated October 31, 2014. This email was redacted. In its response, the Township stated: “​Please

  be advised ‘schools’ is overly broad and requires clarification” and “Please note: Redactions

  have been made pursuant to NJSA 47:1A-1.1.”

         335.    On March 24, 2019, “Opra Baby” sent another OPRA request to the Township

  requesting “​all emails between Mike Reina and Helene Schlegel in Oct 2014 with regard to the

  Oros bais Yaakov lawsuit or complaint.” In addition, “Opra Baby” sent a second OPRA request

  that same day stating: “I see that an email between Mike Reina and Helene Schlegel in Oct 2014

  with subject complaint or ‘Re complaint'’ was redacted, under opra I would like the unredacted

  copy of this email ( it should not have been redacted ).”

         336.    On March 25, 2019, the Township advised “Opra Baby” that the “​records

  requested have been destroyed under general correspondence as per approval from the




                                                 55
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 56 of 76 PageID: 602



  NJDARM.”      (Emphasis added.) The response referenced the “Authorization from Records

  Disposal approved on 3/6/19 (2009-2016) for Administration. Also Please find Authorization

  from Records Disposal approved on 1/31/18 (2014), [2]/15/19 (2015) for Council.”

         337.   The same day, “riseupocean” sent an email to the Township indicating that its

  request had never been responded to. The next day, March 26, 2019, “riseupocean” sent an

  OPRA request to the Township seeking the unredacted emails at issue noting that the Township

  had sent out the redacted emails to other parties the week before. In response the Township

  replied on March 26, 2019 as follows:

                Please be advised I will gladly send you the redacted emails that were
                previously sent to other parties. As for this being handled as a new request
                which would require a new search, ​the searchable emails have been
                destroyed​.

                Note: You will not be receiving anything UN-redacted as the email
                conversation between the Mayor and the Administrator was redacted
                under NJSA 47:1A-1.1, advisory, consultative, deliberative process
                privilege, and NJSA 47:1A-9b, executive privilege.

                Please advise if you would like me to send you what has previously been
                released.

  (Emphasis added.)

         338.   The Township also sent another response that day to “Opra Baby” indicating: “​It

  has been destroyed​. You were provided all that is available which was redacted by our legal

  team. If you would like me to re-send what you've already been provided please advise.”

  (Emphasis added.)

         339.   The information requested directly relates to the claims at issue in this lawsuit,

  specifically that the Township Ordinances passed on March 16, 2017, No. 03-17 and 04-17,

  prohibited schools from locating in the Township’s residential zoning districts and prohibited




                                               56
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 57 of 76 PageID: 603



  dormitories in the Township, targeting specifically the Orthodox Jewish community.

         340.   The Township Clerk, Janice Kisty, is fully familiar with the ongoing litigation

  involving the Township.

         341.   Ms. Kisty was deposed in the Oros litigation. It was Ms. Kisty who approved the

  request to destroy the correspondence.

         342.     Her approval on the Request and Authorization for Records Disposal Form

  appeared on March 6, 2019, eight days after the OPRA request was received by the Township.

         343.    The response to the OPRA request, sent on March 26, 2019 (well beyond the

  seven-day response requirement imposed by state law) cited this approval as the reason the

  records were destroyed and could not be produced.

         344.   This destruction of evidence occurred within a few days of the Plaintiffs’

  February 27, 2019 correspondence to the Court indicating that ongoing settlement negotiations

  were conducted in bad faith and had ceased, as described below, and the Court’s text Order of

  March 1, 2019 scheduling a conference call with the Court.

         345.   Ms. Kisty also emailed Township employee, Danielle Sinowitz, “Reminder that

  2014 and maybe 2015 is destroyed” with respect to an OPRA request seeking information about

  eruvs,​ on March 12, 2019 to Ms. Sinowitz regarding another OPRA request received on March

  11, 2019.

         346.   That OPRA request sought emails and records regarding “Dorms, yeshivas and

  boarding houses.”

         347.   Ms. Kisty wrote as follows:

                Dan​ielle,

                Pleas​e confer with Robin as to these records ​having permission to be




                                               57
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 58 of 76 PageID: 604



                  destroyed​. Thank you.

  (Emphasis added.)

          348.    Upon information and belief, Robin is Robin LaBue, Esq., one of the Township’s

  attorneys.

          349.    This destruction of evidence occurred the day after the ZBA’s purported counsel

  in the Oros litigation on Counts 2 and 3, Sean Gertner, Esq., sent correspondence to the state

  Circuit Court indicating that settlement negotiations had ceased and requested a Case

  Management Order.

          350.    In August 2017, the parties were referred to mediation with the Honorable

  Alexander Carver.

          351.    The parties agreed to engage in the joint preparation of Ordinances or remedial

  legislation to address the discriminatory Ordinances adopted by the Township.

          352.     For well over a year, the parties and their planners attended many meetings in an

  effort to finalize this remedial legislation.

          353.    On July 26, 2018, this Court conducted a Settlement Conference to assist the

  parties with their negotiations.

          354.     Following the Settlement Conference, Plaintiffs continued to, in good faith,

  negotiate the form of the remedial legislation Ordinances.

          355.    Reports were made to the Court that the parties were close to concluding

  negotiations.

          356.    In December 2018, the parties finalized the remedial legislation in the form of two

  draft Ordinances.




                                                  58
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 59 of 76 PageID: 605



          357.    The Parties represented to the Court that they were satisfied with the draft

  Ordinances and the Ordinances were to be placed on the agenda for the Jackson Township

  Council after January 1, 2019, with a timetable to have adoption concluded by February 2019.

          358.    The remedial legislation Ordinances were not placed on the Township’s agenda

  for adoption or even discussion.

          359.    Upon information and belief, this is due to the fact that Defendant Reina and the

  Township Council would not and will not support them.

          360.    Plaintiffs specifically requested that the remedial legislation Ordinances be placed

  on the agenda for the Township Council’s February 13, 2019 meeting.

          361.    On February 15, 2019, Plaintiffs again requested that the remedial legislation

  Ordinances be placed on the Agenda for the Township’s February 26, 2019.

          362.    On February 18, 2019, Plaintiffs were advised that the request would be shared

  with the governing body.

          363.    During this time period, Defendants were engaged in retaining new counsel for

  this litigation as well as the Oros litigation.

          364.    On February 6, 2019, the Mayor stated: “game on, gloves off” with respect to this

  litigation and the hiring of new counsel.

          365.    This new counsel believes that the Religious Land Use and Institutionalized

  Persons Act is unconstitutional.

          366.    On or about February 19, 2019, the Jackson Strong Facebook page Administrator,

  who upon information and belief, is a Jackson Township resident, posted “There are 3 lawsuits

  against the twp currently and I don’t think we are going to give in to their demands.”




                                                    59
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 60 of 76 PageID: 606



         367.    Upon information and belief, Defendants Reina and Nixon, and Council Vice

  President Barry Calogero attended a meeting on February 21, 2019 with the new counsel.

         368.    On or about February 22, 2019, the Jackson Strong Facebook page Administrator,

  who upon information and belief, is a Jackson Township resident, posted:

                 THIS JUST IN: JACKSON TOWNSHIP HAS OFFICIALLY HIRED
                 RELIGIOUS LAND USE EXPERT, MARCI HAMILTON, TO
                 REPRESENT JACKSON. Ms. Hamilton is one of the best, if not the best,
                 attorney in this field. She has written many papers about the disservice and
                 burden that this unfair law(RLUIPA) has placed upon towns across the
                 country. It has contributed to excessive building and segregation. Thank
                 you to Mayor Reina for getting our twp. the best possible counsel to help
                 preserve the quality of life in the town that we love. Here is a link to an
                 article written by our new attorney. We are VERY excited about this!!!! . .
                 .

         369.    It was not until February 26, 2019, that the Township passed a Resolution

  appointing new counsel for this litigation as well as the Oros litigation.

         370.    The Jackson Strong Facebook page Administrator knew about the hiring of new

  counsel on February 22, 2019.

         371.    The settlement negotiations between the Parties were conducted in bad faith by

  Defendants.

         372.    On October 18, 2018, a Jackson Township resident wrote an email to Defendant

  Reina referring to the Orthodox Jewish community as “these people” and indicating “they would

  take over Jackson as they have done so in Lakewood.”

         373.    Defendant Reina responded that he “would like to address your concern

  personally” and provided a phone number to the resident.

         374.    In late 2018, a Facebook group called “Rise Up Ocean” formed.

         375.    Upon information and belief, Rise Up Ocean was formed “to oppose what it calls




                                                  60
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 61 of 76 PageID: 607



  the overdevelopment of Lakewood, New Jersey, by Orthodox Jews.”

           376.    On April 5, 2019, the New Jersey Division of Civil Rights wrote a letter to Mark

  Zuckerberg, the Chief Executive Officer of Facebook, Inc. to bring attention to the comments on

  the Rise Up Ocean’s page “inciting violence against Orthodox Jews.”

           377.    The letter concluded:

                   You at Facebook also have a role to play in monitoring comments that
                   incite violence based on race, religion, gender, sexual orientation, gender
                   identity or expression, national origin, ancestry, or disability.

           378.    Upon information and belief, Rise Up Ocean has formed a closed Facebook

  group.

           379.    Upon information and belief, Defendants Campbell and a Jackson Township

  resident are members of this new closed Facebook group.

           380.    In February 2019, the Township of Lakewood, New Jersey adopted a Resolution

  that condemned Rise Up Ocean.

           381.    Upon information and belief, the Township of Jackson was asked to introduce a

  similar Resolution, but failed to do so.

           382.    Upon and information and belief, the Township of Jackson adopted a Resolution

  which opposed the State forming the Lakewood Student Transportation Authority, which was

  created in order to provide busing for Orthodox Jewish children.

           383.    Upon information and belief, members of Plaintiff Agudath are not moving to the

  Township due to the campaign of hostility toward the Orthodox Jewish community.

           384.    An email from a Jackson Township resident dated February 14, 2017 summarized

  the hostility:

                   Multiple families can in fact cohabit in a single family residence. This is all




                                                   61
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 62 of 76 PageID: 608



                 very disheartening because the writing is on the wall. We have no control
                 over our residential neighborhoods. It's a free for all. And as far as I am
                 concerned anything that we can do to slow down this process of our Town
                 being turned into a huge religious enclave is automatically shot down by
                 our so called legal department. It seems to me that someone is going to
                 need to get clever and figure out a way to preserve the quality of life in
                 Jackson. Maybe the answer is to start with a new law firm specializes in
                 land use matters not a law firm that is in the pocket of a radical religious
                 community. Create your own case law! Why are our rights and freedoms
                 are being compromised in favor of a religion? As an atheist I will not stand
                 for religious wires to be put up in my community. And I don't appreciate
                 public schools being rented out to house religious articles such as a Torah.
                 Is there no such thing as a separation of church and state anymore? I have
                 been fortunate enough to somehow get inside The Orthodox community
                 and I could tell you that there is certainly a plan and that plan is to buy up
                 as much as they possibly can and take Jackson. So if we don't get on the
                 ball and figure out a way to slow it down legally then we are dead. I'm
                 begging you all to please pull out the big guns and find our town a
                 proactive law firm or perhaps hire a land/use attorney on retainer to do
                 what needs to be done to protect us. That being said I appreciate the efforts
                 that are being made by council .such as the landlord registration the no
                 knock and most recently the ordinance on dormitories. But we are dealing
                 with a very shrewd group and a very organized operation when it come to
                 the Orthodox community. baby steps just aren't going to be enough.


         385.    The Township’s actions described above all took place under color of state law.

         386.    The Township was informed of the applicability of federal law to its actions.

         387.    The harm to the Plaintiffs caused by the Township is immediate and severe.

         388.    The Plaintiffs have no adequate remedy at law for the harm and damage caused

  by Defendants’ wrongful laws and actions.

         389.    The unlawful, targeted and discriminatory actions by the individuals named in this

  lawsuit do not stem from any legitimate legislative actions.

         390.    The unlawful, targeted, and discriminatory actions by the individuals named in

  this lawsuit were not undertaken as part of the proper work of any government agency.




                                                 62
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 63 of 76 PageID: 609



          391.    The unlawful, targeted, discriminatory actions by the individuals named in this

  lawsuit were not taken during any lawmaking session, but all occurred outside of the sphere of

  legitimate legislative activities.



                                           COUNT I
                               Equal Protection Clause -- Religion
                     Fourteenth Amendment to the United States Constitution
                                       42 U.S.C. § 1983

          392.    Plaintiffs repeat and reallege paragraphs 1 through 391 as if fully set forth herein.

          393.    Defendants’ laws and actions, on their face, deprived and continue to deprive all

  Plaintiffs of their right to equal protection of the laws, as secured by the Fourteenth Amendment,

  by (1) discriminating against and targeting the Plaintiffs for disfavor on the basis of religion; and

  (2) by treating religious institutions on less than equal terms as similarly situated nonreligious

  institutions.

          394.    The Plaintiffs have no adequate remedy at law for the harm caused by

  Defendants’ violation of their constitutional rights.

          395.    Defendants have caused the Plaintiffs to suffer, and to continue to suffer,

  irreparable harm. The Plaintiffs will continue to suffer such harm unless the Township’s acts and

  conduct complained of are permanently enjoined.



                                          COUNT II
                                Equal Protection Clause -- Race
                     Fourteenth Amendment to the United States Constitution
                                       42 U.S.C. § 1983

          396.    Plaintiffs repeat and reallege paragraphs 1 through 395 as if fully set forth herein.




                                                  63
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 64 of 76 PageID: 610



         397.     Defendants’ laws and actions, on their face, deprived and continue to deprive all

  Plaintiffs of their right to equal protection of the laws, as secured by the Fourteenth Amendment,

  by discriminating against and targeting the Plaintiffs for disfavor on the basis of their race.

         398.     The Plaintiffs have no adequate remedy at law for the harm caused by

  Defendants’ violation of their constitutional rights.

         399.     Defendants have caused the Plaintiffs to suffer, and to continue to suffer,

  irreparable harm. The Plaintiffs will continue to suffer such harm unless the Township’s acts and

  conduct complained of are permanently enjoined.



                                          COUNT III
                                      Free Exercise Clause
                First and Fourteenth Amendments to the United States Constitution
                                        42 U.S.C. § 1983

         400.     Plaintiffs repeat and reallege paragraphs 1 through 399 as if fully set forth herein.

         401.     Defendants’ laws and actions, on their face, deprived and continue to deprive all

  Plaintiffs of their right to free exercise of religion, as secured by the First Amendment to the

  United States Constitution and made applicable to the States by the Fourteenth Amendment by

  discriminating against and targeting the Plaintiffs for disfavor on the basis of religion.

         402.     The Plaintiffs have no adequate remedy at law for the harm caused by

  Defendants’ violation of their constitutional rights.

         403.     Defendants have caused the Plaintiffs to suffer, and to continue to suffer,

  irreparable harm. The Plaintiffs will continue to suffer such harm unless the Defendants’ acts

  and conduct complained of are permanently enjoined.




                                                  64
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 65 of 76 PageID: 611



                                           COUNT IV
                                      Establishment Clause
                First and Fourteenth Amendments to the United States Constitution
                                        42 U.S.C. § 1983

         404.      Plaintiffs repeat and reallege paragraphs 1 through 403 as if fully set forth herein.

         405.      By adopting the Ordinances based on hostility toward Plaintiffs and Orthodox

  Jews, Defendants were hostile toward and disapproving of religion, specifically the Orthodox

  Jewish faith.

         406.      Defendants do not have a secular legislative purpose for prohibiting schools in

  residential areas and prohibiting dormitories completely from its jurisdiction. Rather, the

  Defendants were motivated by an anti-religious and, more specifically, anti-Orthodox Jewish

  animus; they have as their object and purpose the suppression of religion and religious conduct.

         407.      On its face, the Ordinances have the principal and primary effect of inhibiting

  religion, in that they prevent the Orthodox Jewish community from providing religious education

                                                                  ​ here they may choose to reside
  opportunities for their children and from establishing an ​eruv w

  and/or locate.



                                           COUNT V
                                     Freedom of Association
                First and Fourteenth Amendments to the United States Constitution
                                        42 U.S.C. § 1983

         408.      Plaintiffs repeat and reallege paragraphs 1 through 407 as if fully set forth herein.

         409.      Defendants’ laws and actions, on their face, deprived and continue to deprive

  Plaintiffs of their right to freedom of expressive association, as secured by the First Amendment

  to the United States Constitution and made applicable to the States by the Fourteenth




                                                   65
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 66 of 76 PageID: 612



  Amendment, by intruding upon the Plaintiffs’ right to associate for purposes of protected

  expressive activity and preventing the Orthodox Jewish community from establishing religious

  schools in the Township and from establishing ​eruvim,​ causing other Orthodox Jews to hesitate

  to move into the Township and harming those already residing in the Township.

         410.    The Plaintiffs have no adequate remedy at law for the harm caused by

  Defendants’ violation of their constitutional rights.

         411.    Defendants have caused the Plaintiffs to suffer, and to continue to suffer,

  irreparable harm. The Plaintiffs will continue to suffer such harm unless the Township’s acts

  and conduct complained of are permanently enjoined.



                                           COUNT VI
                                      “Nondiscrimination”
                       Religious Land Use and Institutionalized Persons Act
                                    42 U.S.C. § 2000cc(b)(2)

         412.    Plaintiffs repeat and reallege paragraphs 1 through 411 as if fully set forth herein.

         413.    Defendants’ laws and actions deprived and continue to deprive Plaintiffs of their

  right to the free exercise of religion, as secured by the Religious Land Use and Institutionalized

  Persons Act, by imposing land use regulations that discriminate against the Plaintiffs and

  Orthodox Jews on the basis of religion.



                                          COUNT VII
                                         “Equal Terms”
                       Religious Land Use and Institutionalized Persons Act
                                    42 U.S.C. § 2000cc(b)(1)

         414.    Plaintiffs repeat and reallege paragraphs 1 through 413 as if fully set forth herein.




                                                  66
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 67 of 76 PageID: 613



          415.    Defendants’ laws and actions deprived and continue to deprive Plaintiffs of their

  right to the free exercise of religion, as secured by the Religious Land Use and Institutionalized

  Persons Act, by imposing land use regulations that treat religious assemblies and institutions on

  less than equal terms as nonreligious assemblies and institutions.



                                          COUNT VIII
                                    “Exclusions and Limits”
                   Religious Land Use and Institutionalized Persons Act of 2000
                                   42 U.S.C. § 2000cc(b)(3)(A)

          416.    Plaintiff repeat and reallege paragraphs 1 through 415 as if fully set forth herein.

          417.    Defendants’ laws and actions deprived and continue to deprive Plaintiffs of their

  right to the free exercise of religion, as secured by the Religious Land Use and institutionalized

  Persons Act, by imposing land use regulations that totally exclude religious schools with

  dormitories from their jurisdiction.



                                          COUNT IX
                                    “Exclusions and Limits”
                   Religious Land Use and Institutionalized Persons Act of 2000
                                   42 U.S.C. § 2000cc(b)(3)(B)

          418.    Plaintiffs repeat and reallege paragraphs 1 through 417 as if fully set forth herein.

          419.    Defendants’ laws and actions deprived and continue to deprive Plaintiffs of their

  right to the free exercise of religion, as secured by the Religious Land Use and Institutionalized

  Persons Act, by unreasonably limiting religious assemblies, institutions, or structures within their

  jurisdiction.




                                                  67
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 68 of 76 PageID: 614




                                           COUNT X
                           Fair Housing Act -- Religious Discrimination
                                       42 U.S.C. § 3604(a)

         420.    Plaintiffs repeat and reallege paragraphs 1 through 419 as if fully set forth herein.

         421.    The Defendants, by their continuing conduct, acts and legislative enactments

  targeted at the Orthodox Jewish community, have discriminated against the Plaintiffs by making

  residential housing unavailable in the Township because of religion, in violation of 42 U.S.C. §

  3604(a).

         422.    The Defendants’ School Ordinances prohibiting dormitories from existing

  anywhere in Jackson Township discriminates against Orthodox Jews on the basis of religion, in

  violation of 42 U.S.C. § 3604(a).

         423.    The Defendants’ actions in monitoring the homes of Orthodox Jewish residents in

  the Township discriminates against Orthodox Jews on the basis of religion, in violation of 42

  U.S.C. § 3604(a).

         424.    The Defendants’ Ordinances prohibiting the establishment of ​eruvim ​throughout

  the Township discriminates against Orthodox Jews on the basis of religion, in violation of 42

  U.S.C. § 3604(a).

         425.    Plaintiffs are aggrieved persons as that term is defined in the Fair Housing Act, 42

  § 3602(i), and they have suffered irreparable harm as a result of Defendants’ conduct.

         426.    The Plaintiffs have no adequate remedy at law for the harm caused by

  Defendants’ violation of their rights.




                                                 68
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 69 of 76 PageID: 615




                                            COUNT XI
                             Fair Housing Act -- Racial Discrimination
                                        42 U.S.C. § 3604(a)

         427.    Plaintiffs repeat and reallege paragraphs 1 through 426 as if fully set forth herein.

         428.    The Defendants, by their continuing conduct, acts and legislative enactments

  targeted at the Orthodox Jewish community, has discriminated against the Plaintiffs by making

  residential housing unavailable in the Township because of race, in violation of 42 U.S.C. §

  3604(a).

         429.    The Defendants’ School Ordinances prohibiting dormitories from existing

  anywhere in Jackson Township discriminates against Orthodox Jews on the basis of race in

  violation of 42 U.S.C. § 3604(a).

         430.    The Defendants’ actions in monitoring the homes of Orthodox Jewish residents in

  the Township discriminates against Orthodox Jews on the basis of race, in violation of 42 U.S.C.

  § 3604(a).

         431.    The Defendants’ Ordinances prohibiting the establishment of ​eruvim ​throughout

  the Township discriminates against Orthodox Jews on the basis of race, in violation of 42 U.S.C.

  § 3604(a).

         432.    Plaintiffs are aggrieved persons as that term is defined in the Fair Housing Act, 42

  § 3602(i), and they have suffered irreparable harm as a result of Defendants’ conduct.

         433.    The Plaintiffs have no adequate remedy at law for the harm caused by

  Defendants’ violation of their constitutional rights.




                                                  69
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 70 of 76 PageID: 616




                                             COUNT XII
                                           Fair Housing Act
                                           42 U.S.C. § 3617

         434.    Plaintiffs repeat and reallege paragraphs 1 through 433 as if fully set forth herein.

         435.    The Defendants have intentionally harassed, intimidated and interfered with the

  housing rights of Plaintiff Agudath and its members in violation of the Fair Housing Act, 42

  U.S.C. § 3617, through an ongoing series of intentional actions, including but not limited to: (a)

  preventing Plaintiffs’ religious practices through the enactment of the Ordinances as aforesaid;

  (b) by monitoring the homes of Orthodox Jewish residents in the Township as aforesaid; and (c)

  by enacting legislation in an orchestrated attempt to target the Orthodox Jewish community and

  prevent them from residing in and locating into the Township.

         436.    The Plaintiffs have sustained and continue to sustain direct injuries including, but

  not limited to, being barred from the full use and enjoyment of property owned by them in the

  Township, as guaranteed by the Fair Housing Act.

         437.    Plaintiffs are aggrieved persons as that term is defined in the Fair Housing Act, 42

  § 3602(i), and they have suffered irreparable harm as a result of Defendants’ conduct.

         438.    The Plaintiffs have no adequate remedy at law for the harm caused by

  Defendants’ violation of their constitutional rights.



                                           COUNT XIII
                                     Property Rights of Citizens
                                         42 U.S.C. § 1982

         439.    Plaintiffs repeat and reallege paragraphs 1 through 438 as if fully set forth herein.




                                                  70
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 71 of 76 PageID: 617



         440.    The Plaintiffs are members of the Jewish race.

         441.    The actions by Defendants are violations of the Plaintiffs’ right to have the same

  rights as enjoyed by other citizens to hold and convey real and personal property in violation of

  42 U.S.C. § 1982.

         442.    Defendants have caused the Plaintiffs to suffer, and to continue to suffer,

  irreparable harm. The Plaintiffs will continue to suffer such harm unless the Township’s acts

  and conduct complained of are permanently enjoined.



                                           COUNT XIV
                              New Jersey Law Against Discrimination
                                  N.J. Stat. Ann. § 10:5-1, ​et seq.

         443.    Paragraphs 1 through 442 are incorporated by reference as if set forth fully herein.

         444.    By denying Plaintiffs, on the basis of religion, the opportunity to obtain the

  accommodations, advantages, facilities, and privileges of ownership of real property, Defendants

  violated and continues to violate Plaintiff’s rights under the New Jersey Law Against

  Discrimination, N.J.S.A. 10:5-1, ​et seq.

         445.    Defendants’ conduct has caused significant irreparable harm to Plaintiffs.

         446.    Defendants are liable for the irreparable harm caused to Plaintiffs, and should be

  enjoined from further violating Plaintiffs’ rights.



                                           COUNT XV
                              New Jersey Law Against Discrimination
                                  N.J. Stat. Ann. § 10:5-1, ​et seq.

         447.    Paragraphs 1 through 446 are incorporated by reference as if set forth fully herein.




                                                  71
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 72 of 76 PageID: 618



         448.    By denying Plaintiffs, on the basis of race, the opportunity to obtain the

  accommodations, advantages, facilities, and privileges of ownership of real property, Defendants

  violated and continues to violate Plaintiffs’ rights under the New Jersey Law Against

  Discrimination, N.J.S.A. 10:5-1, ​et seq.

         449.    Defendants’ conduct has caused significant irreparable harm to Plaintiffs.

         450.    Defendants are liable for the irreparable harm caused to Plaintiffs, and should be

  enjoined from further violating Plaintiffs’ rights.



                                            COUNT XVI
                                  Action in lieu of prerogative writ
                                       Declaratory Judgment
                                        Targeted Ordinance

         451.    Paragraphs 1 through 450 are incorporated by reference as if set forth fully herein.

         452.    The actions of Jackson Township in adopting Ordinances No. 03-17 and 04-17

  were arbitrary and capricious and contrary to law.

         453.    The School Ordinances do not advance one of the purposes of the Municipal Land

  Use Law as set forth in N.J.S.A. 40:55D-2.

         454.    Upon information and belief, the School Ordinances are not substantially

  consistent with the land use plan element and the housing plan element of the Township master

  plan or designed to effectuate such plan elements.

         455.    The School Ordinances do not comport with constitutional constraints on the

  zoning power, including those pertaining to due process and equal protection.


                                      RELIEF SOUGHT

   WHEREFORE​, Plaintiffs demand Judgment as follows:



                                                  72
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 73 of 76 PageID: 619




         A.      Declaratory judgment holding that the School Ordinances are unconstitutional and

         illegal under the United States Constitution, the Religious Land Use and Institutionalized

         Persons Act, the Fair Housing Act, 42 U.S.C. § 1982, the New Jersey Law Against

         Discrimination, New Jersey common law and the New Jersey Municipal Land Use Law;

         B.                                                  ​ rdinance is unconstitutional and
                 Declaratory judgment holding that the ​Eruv O

         illegal under the United States Constitution and the Fair Housing Act;

         C.      Annulment of the Ordinances;

         D.      Preliminary and permanent orders enjoining the application of the Ordinances;

         E.      Declaratory judgment declaring that a religious school with dormitories is a

         permitted use on Plaintiff WR Property LLC’s property;

         F.      An award to Plaintiffs of full costs, disbursements and attorneys’ fees, to the

         extent permitted by law, arising out of Defendants’ laws and actions and out of this

         litigation;

         G.      An award to Plaintiffs of nominal, compensatory and punitive damages; and

         H.      Granting such other, further and different relief as to this Court deems just, proper

         and equitable.

  Respectfully submitted by the Plaintiffs this 15th day of April, 2019.

                                                       STORZER & ASSOCIATES, P.C.


                                                       /s/ Sieglinde K. Rath ​___________
                                                       Sieglinde K. Rath
                                                       Roman P. Storzer, ​admitted pro hac vice
                                                       Robert L. Greene, ​admitted pro hac vice
                                                       9433 Common Brook Road, Suite 208
                                                       Owings Mills, MD 21117




                                                 73
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 74 of 76 PageID: 620




                                           Counsel for Plaintiffs

                                           WILENTZ, GOLDMAN & SPITZER,
                                           P.A.

                                           /s/ Donna M. Jennings ​___________
                                           Donna M. Jennings
                                           90 Woodbridge Center Drive
                                           Post Office Box 10
                                           Woodbridge, New Jersey 07095

                                           Co-Counsel for Plaintiff, WR Property LLC




                                      74
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 75 of 76 PageID: 621




                                             CERTIFICATION

            Pursuant to Local Civil Rule 11.2, I ​hereby certify that this matter is not the subject of any

  other action pending in any court, or of any pending arbitration or administrative proceeding,

  and that no such action, arbitration or administrative proceeding is contemplated at this time.

  There is, however, a state action pending in ​Oros Bais Yaakov High School v. Township of

  Jackson, NJ, et al.,​ Docket No. OCN-L-2981-14, alleging RLUIPA claims against the Township

  by an Orthodox Jewish school. I do not know of any other party who should be joined in this

  action.




                                                           STORZER & ASSOCIATES, P.C.

                                                           /s/Sieglinde K. Rath ​___________
                                                           Sieglinde K. Rath
                                                           Roman P. Storzer, ​admitted pro hac vice
                                                           Robert L. Greene, ​admitted pro hac vice
                                                           9433 Common Brook Road, Suite 208
                                                           Owings Mills, MD 21117

                                                           Counsel for Plaintiffs

                                                           WILENTZ, GOLDMAN & SPITZER,
                                                           P.A.

                                                           /s/Donna M. Jennings ​___________
                                                           Donna M. Jennings
                                                           90 Woodbridge Center Drive
                                                           Post Office Box 10
                                                           Woodbridge, New Jersey 07095

                                                           Co-Counsel for Plaintiff, WR Property LLC




                                                     75
Case 3:17-cv-03226-MAS-DEA Document 33 Filed 04/15/19 Page 76 of 76 PageID: 622




                                 ​CERTIFICATE OF SERVICE

         I HEREBY CERTIFY              that on this 15th day of April, 2019, the foregoing

  document was electronically filed via the Court’s ECF system with notices to the following:

                               Howard B. Mankoff, Esquire
                               Marshall Dennehey Warner Coleman & Goggin
                               425 Eagle Rock Avenue, Suite 302
                               Roseland, New Jersey 07068
                               (973) 618-4118
                               hmankoff@mdwcg.com


                               Pauline F. Tutelo, Esquire
                               Marshall Dennehey Warner Coleman & Goggin
                               425 Eagle Rock Avenue, Suite 302
                               Roseland, New Jersey 07068
                               (973)618-4100
                               pftutelo@mdwcg.com


                                                     /s/Sieglinde K. Rath ​___________
                                                     Sieglinde K. Rath




                                               76
